EXHIBIT 99 (a)(1)(i) THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubt about the action you should take, you are recommended to seek financial advice immediately from your stockbroker, bank manager, solicitor, accountant, fund manager or other appropriate independent financial adviser, who, if you are resident in Ireland, is authorised or exempted under the European Communities (Markets in Financial Instruments) Regulations (Nos 1 to 3) 2007 (as amended) of Ireland, or the Investment Intermediaries Act 1995 of Ireland or, who, if you are resident in the United Kingdom, is authorised under the Financial Services and Markets Act 2000 of the United Kingdom. If you sell or have sold or otherwise transferred all of your Ordinary Shares or ADSs in Elan please send this document and the accompanying documentation (with the exception of any personalized documentation) to the purchaser or transferee or to the stockbroker, bank or other agent through whom the sale or transfer was effected for transmission to the purchaser or transferee as soon as possible. Such documents should not be forwarded to or sent in or into a Prohibited Territory. If you sell or have sold or otherwise transferred only part of your holding of Ordinary Shares or ADSs, you should retain this document and consult your stockbroker, bank or other agent through whom the sale or transfer was effected immediately as to the action you should take. ELAN CORPORATION, PLC (Incorporated and registered in Ireland under the Companies Acts 1963 to 2012 with registered number 30356) PROPOSED RETURN OF CAPITAL TO SHAREHOLDERS BY WAY OF TENDER OFFER TO PURCHASE ORDINARY SHARES (INCLUDING ORDINARY SHARES REPRESENTED BY AMERICAN DEPOSITARY SHARES) UP TO A MAXIMUM AGGREGATE COST OF US$1 BILLION The return of capital to Shareholders is being implemented by way of a tender offer for Ordinary Shares (including Ordinary Shares represented by ADSs) to be made by Davy on the terms and subject to the Conditions referred to in this Circular. ADS Holders may participate in the Tender Offer by tendering ADSs, which will be deemed an instruction to the Tender Agent to cause the Custodian for the ADS Depositary to tender the Ordinary Shares underlying the tendered ADSs in the Tender Offer. Davy and the Company have entered into the Repurchase Deed pursuant to which the Company shall purchase from Davy the Ordinary Shares (including Ordinary Shares represented by ADSs) purchased by Davy under the Tender Offer at the Strike Price, as determined pursuant to a modified “Dutch Auction”. Neither Ordinary Shares nor ADSs may be tendered in the Tender Offer by guaranteed delivery. Holders of Ordinary Shares and ADSs should review this Circular carefully. The attention of ADS Holders is drawn to Part III of this Circular as it contains important information specifically in respect of tendering ADSs. The attention of Ordinary Shareholders is drawn to Parts IV and V of this Circular as it contains important information in respect of tendering Ordinary Shares. Parts IV and V of this Circular relate to Ordinary Shares. Except as set forth in Part VI of this Circular or as otherwise expressly noted, Parts IV and V of this Circular do not apply directly to ADSs or to the tender of ADSs. However, as a tender of ADSs will be deemed an instruction to the Tender Agent to cause the Custodian for the ADS Depositary to tender the Ordinary Shares underlying tendered ADSs, Parts IV and V of this Circular contain information relevant to ADS Holders as well as Ordinary Shareholders. THE OFFER HAS NOT BEEN APPROVED BY THE SEC NOR HAS THE SEC PASSED UPON THE FAIRNESS OR MERITS OF THE OFFER OR UPON THE ACCURACY OF THE INFORMATION CONTAINED IN THIS CIRCULAR AND ANY RELATED DOCUMENTS, AND ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL AND MAY BE A CRIMINAL OFFENSE. Davy, which is regulated in Ireland by the Central Bank, is acting as broker for Elan and no one else in relation to the Tender Offer and will not be responsible to any other person for providing the protections afforded to its customers or for providing advice in relation to the Tender Offer or the contents of this document. The distribution of this document in or into jurisdictions other than Ireland, the United Kingdom or the United States may be restricted by law and, therefore, persons into whose possession this document comes should inform themselves about and observe any such restrictions. Any failure to comply with any such restrictions may constitute a violation of the securities laws of the relevant jurisdiction. Unless otherwise stated, defined terms in this document have the meanings given to them in Part VII. The Tender Offer in respect of Ordinary Shares will close at 8.00 a.m. (Irish time) on 18 April 2013 unless extended by means of an announcement posted on the Company’s website, delivered through a Regulatory Information Service and by press release in the US and filed with the SEC. The Tender Offer in respect of ADSs will close at 5.00 p.m. (New York City time) on 17 April 2013 unless extended by means of an announcement posted on the Company’s website, delivered through a Regulatory Information Service and by press release in the US and filed with the SEC. ADS Holders who hold their ADSs in certificated form or on the books of the ADS Depositary who wish to tender should ensure that their completed Letter of Transmittal is returned by post or by hand (during normal business hours only) to the Tender Agent, at the address on the Letter of Transmittal, by no later than 5.00 p.m. (New York City time) on 17 April 2013. Any ADS Holder holding through a bank, broker or other nominee should contact such bank, broker or nominee in order to determine the procedures to be followed in order to tender any ADSs into the Tender Offer. The procedure for tendering your ADSs is set out in Part III and in the Letter of Transmittal. If you hold your Ordinary Shares in certificated form and wish to tender such shares, the Tender Form must be completed, signed and returned in accordance with the instructions printed thereon as soon as possible and, in any event, so as to be received by post or by hand (during normal business hours) at Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, by no later than 8.00 a.m. (Irish time) on18 April 2013. The procedure for participating in the Tender Offer is set out in Part IV and, if you hold your Ordinary Shares in certificated form, in the accompanying Tender Form. If you hold your Ordinary Shares in uncertificated form (that is, in CREST), to tender such Ordinary Shares you must make your tender electronically through CREST so that the relevant TTE Instructions settle(s) no later than 8.00 a.m. (Irish time) on 18 April 2013. The Tender Offer is not being made directly or indirectly in or into the Prohibited Territories, and the Tender Offer cannot be accepted from within the Prohibited Territories. The Tender Offer is conditional upon, among other things, Shareholder approval, which will be sought at an Extraordinary General Meeting of the Company to be held at The Westin Hotel, Westmoreland Street, Dublin 2, Ireland on 12 April 2013 at 10.00 a.m. (Irish time). The Notice of Extraordinary General Meeting will be mailed to Shareholders on or about 18 March 2013 along with a Form of Proxy for use at the EGM. To be valid, the Form of Proxy must be received by the Company’s Registrars, Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland not later than 10.00 a.m. (Irish time) on 10 April 2013. You should read this document in its entirety and consider whether to vote in favour of the Resolution in light of the information contained in this document. ADS Holders wishing to participate in the Extraordinary General Meeting should complete the Voting Instruction Form in relation to the voting rights attached to the Ordinary Shares represented by their ADSs which Voting Instruction Form will be mailed to ADS Holders on or about 18 March 2013. ADS Holders must return such form to the ADS Depositary so as to be received by no later than 10.00 a.m. (New York City time) on 8 April 2013. No person has been authorized to give any information or make any representations other than those contained in this Circular and, if given or made, such information or representations must not be relied on as having been so authorized. The delivery of this Circular shall not, under any circumstances, create any implication that there has been no change in the affairs of the Company since the date of this Circular or that the information in it is correct as of any subsequent time. 2 Apart from the liabilities and responsibilities, if any, which may be imposed on Davy by the Central Bank or the regulatory regime established thereunder, Davy does not accept any responsibility or liability whatsoever for the contents of this Circular, and no representation or warranty, express or implied, is made by Davy in relation to the contents of this Circular, including its accuracy, completeness or verification or for any other statement made or purported to be made by it, or on its behalf, in connection with the Company or the Tender Offer. To the full extent permissible, Davy accordingly disclaims all and any responsibility or liability whether arising in tort, contract or otherwise (save as referred to above) which it might otherwise have in respect of the contents of this Circular or any such statement. Davy is not making any recommendation to Shareholders in relation to participation in the Tender Offer itself and has not provided advice to the Board on the terms of the Tender Offer. The Dealer Manager for the Tender Offer is Citigroup Global Markets Inc. FORWARD-LOOKING STATEMENTS This document contains forward-looking statements about Elan’s financial condition, results of operations, business prospects and the Tysabri Transaction that involve substantial risks and uncertainties. You can identify these statements by the fact that they use words such as “anticipate”, “estimate”, “project”, “target”, “intend”, “plan”, “will”, “believe”, “expect” and other words and terms of similar meaning in connection with any discussion of future operating or financial performance or events. Among the factors that could cause actual results to differ materially from those described or projected herein are the following: the risk that the Tysabri Transaction does not complete, the potential of Tysabri, which may be severely constrained by increases in the incidence of serious adverse events (including death) associated with Tysabri (in particular, by increases in the incidence rate for cases of PML), or by competition from existing or new therapies (in particular, oral therapies), and the potential for the successful development and commercialization of additional products, whether internally or by acquisition, especially given the separation of the Prothena business which left Elan with no material pre-clinical research programs or capabilities; Elan’s ability to maintain sufficient cash, liquid resources, and investments and other assets capable of being monetized to meet its liquidity requirements; the success of our development activities, and research and development activities in which we retain an interest, including, in particular, the impact of the announced discontinuation of the development of bapineuzumab intravenous in mild to moderate Alzheimer’s disease; failure to comply with anti-kickback, bribery and false claims laws in the US, Europe and elsewhere; difficulties or delays in manufacturing and supply of Tysabri; trade buying patterns; the impact of potential biosimilar competition, whether restrictive covenants in Elan’s debt obligations will adversely affect Elan; the trend towards managed care and health care cost containment, including Medicare and Medicaid; legislation and other developments affecting pharmaceutical pricing and reimbursement (including, in particular, the dispute in Italy with respect to Tysabri sales), both domestically and internationally; failure to comply with Elan’s payment obligations under Medicaid and other governmental programs; exposure to product liability (including, in particular, with respect to Tysabri) and other types of lawsuits and legal defence costs and the risks of adverse decisions or settlements related to product liability, patent protection, securities class actions, governmental investigations and other legal proceedings; Elan’s ability to protect its patents and other intellectual property; claims and concerns that may arise regarding the safety or efficacy of Elan’s products or product candidates; interest rate and foreign currency exchange rate fluctuations and the risk of a partial or total collapse of the Euro; governmental laws and regulations affecting domestic and foreign operations, including tax obligations; if the Tysabri Transaction completes, whether we are deemed to be an Investment Company or a Passive Foreign Investment Company; general changes in US and international generally accepted accounting principles; growth in costs and expenses; Elan Shareholders not approving the Tender Offer and the impact of acquisitions, divestitures, restructurings, product withdrawals and other unusual items. A further list and description of these risks, uncertainties and other matters can be found in the Company’s annual report on Form 20-F for the fiscal year ended 31 December 2012, and in its Reports of Foreign Issuer on Form 6-K filed with the SEC. Except as may be required by the Exchange Act, Prospectus Rules, the Market Abuse Rules, the Transparency Rules, the Listing Rules, the Irish Stock Exchange, the Irish Takeover Rules, or by law, Elan assumes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 CONTENTS Page Introduction 5 Expected Timetable of Principal Events 7 Part IQuestions and Answers on the Tender Offer/Summary Term Sheet 8 Part II Summary of the Tender Offer and Procedures 17 Part III Details of the Tender Offer in respect of ADSs and Further information for US Shareholders 21 Part IV Details of the Tender Offer in respect of Ordinary Shares 32 Part V Irish and UK Tax Aspects of the Tender Offer in respect of Ordinary Shareholders 47 Part VI Additional Information 50 Part VII Definitions 61 WHERE TO FIND HELP Part I answers some of the questions most often asked by shareholders about tender offers and the procedure for participation in this Tender Offer. If you have further questions on the Tender Offer in respect of the Ordinary Shares, there is a Shareholder Helpline available between the hours of 8.30 a.m. to 5.30 p.m. (Irish time) Monday to Friday (except Irish public holidays). The Shareholder Helpline will remain open until 17 April 2013. For ADS Holders the instructions set out in Part IV as to participation in the Tender Offer do not apply. ADS Holders should review Part III as it contains important information specifically in respect of tendering ADSs. Holders of Ordinary Shares (but not ADS Holders in respect of their holdings of ADSs) who are located in the US who wish to participate in the Tender Offer must follow the instructions set out in Part III of this Circular. The Dealer Manager in respect of the Tender Offer is Citigroup Global Markets Inc. Any questions or requests for assistance may be directed at the Dealer Manager at +1 877-531-8365. The Information Agent with respect to the Tender Offer for ADSs and Ordinary Shares in the US is Georgeson Inc. If you are an ADS Holder or Ordinary Shareholder in the US and have questions on how you can participate in the Tender Offer, please call the Information Agent at +1 866-216-0462. Please note that for legal reasons the Shareholder Helpline and the Information Agent will only be able to provide information contained in this Circular and the accompanying Tender Form or Letter of Transmittal and will be unable to give advice on the merits of the Tender Offer or provide legal, financial, investment or taxation advice. 4 INTRODUCTION Tender Offer to purchase Ordinary Shares (including Ordinary Shares represented by American Depositary Shares) Introduction The Board announced on 22 February 2013 that it intended to return to Shareholders up to US$1 billion of the significant upfront payment that it expected to receive from Biogen Idec in respect of the Tysabri Transaction. The Board subsequently announced on 8 March 2013 that this capital return would be by way of a “Dutch Auction” tender offer. This document sets out full details of the Tender Offer. The Tender Offer requires approval of Shareholders. On or about 18 March 2013 Shareholders will be mailed a notice of Extraordinary General Meeting to be held at The Westin Hotel, Westmoreland Street, Dublin 2, Ireland on 12 April 2013 at 10.00 a.m. to consider the resolution required to implement the Tender Offer. Shareholders can decide whether they want to tender all or any of their Ordinary Shares (including Ordinary Shares represented by ADSs) in the Tender Offer. Shareholders are not obliged to tender all or any of their Ordinary Shares (including Ordinary Shares represented by ADSs) if they do not wish to do so. Shareholders should read the whole of this Circular. While the Board will be making a recommendation with respect to the Extraordinary General Meeting, the Board is making no recommendation to Shareholders in relation to participation in the Tender Offer. Shareholders need to decide individually what is best for them. The Directors all wish to retain their holdings in Elan and therefore are not intending to tender any of their Ordinary Shares (including Ordinary Shares represented by ADSs) in the Tender Offer. Tenders may be made in the Price Range of between US$11.25 and US$13.00. Only tenders made in US$0.25 increments in the Price Range will be accepted. The Company is satisfied that it has sufficient Profits Available for Distribution to enable Completion. Background to the Tender Offer On 22 February 2013, the Company announced that, upon completion of the Tysabri Transaction with Biogen Idec, it would institute a share repurchase program by utilising US$1 billion of the upfront proceeds from the Tysabri Transaction which would enable a significant portion of the locked value of Tysabri to be returned to Shareholders directly. The Company stated that instituting a share repurchase program from the proceeds generated by the restructuring of the Tysabri collaboration with Biogen, Idec. would unlock incremental value to Shareholders’ benefit. The Company reviewed several options for returning value to Shareholders. For the purpose of this substantial return of up to US$1 billion, the Board decided to implement a Tender Offer because it believes this process benefits both Shareholders and the Company. In particular, the Tender Offer: ● provides Shareholders who wish to sell Ordinary Shares (including Ordinary Shares represented by ADSs) the opportunity to do so; ● enables those Shareholders who do not wish to receive capital at this time to maintain their full investment in the Company; ● is available to all Shareholders (other than Shareholders who may be resident in a Prohibited Territory) regardless of the size of their shareholdings; ● means Shareholders may receive a premium to the closing price of the ADSs on the NYSE on 8 March 2013; and ● will have a positive impact on the Company’s earnings per share as all of the Ordinary Shares acquired under the Tender Offer will be cancelled. 5 The repurchase of the Ordinary Shares (including the Ordinary Shares represented by ADSs) by the Company will be financed from the Group’s existing resources and the proceeds of the Tysabri Transaction. The Tender Offer The Tender Offer will be implemented on the basis of Davy acquiring the successfully tendered Ordinary Shares (including Ordinary Shares represented by ADSs) at a “Strike Price” determined pursuant to a modified “Dutch Auction”. In turn, Davy shall sell, and the Company shall purchase, such Ordinary Shares (including Ordinary Shares represented by ADSs) at the same price pursuant to the terms of the Repurchase Deed. The Company intends to cancel the Ordinary Shares (including Ordinary Shares represented by ADSs) acquired by it under the Repurchase Deed. Shareholders can decide whether they want to tender all, some or none of their Ordinary Shares or ADSs in the Tender Offer. Tenders may be made in the range of US$11.25 to US$13.00 per Ordinary Share inclusive (the “Price Range”), in increments of US$0.25 only. For illustrative purposes only, in Euro the Price Range is approximately equivalent to €8.65 to €10.00 per Ordinary Share based on an exchange rate of €1.00 per US$1.3005 as at 8 March 2013. Tenders may also be made at the Strike Price. The “Strike Price” is the price at which Ordinary Shares will be purchased by Davy under the Tender Offer. This will be determined within the aforementioned Price Range at the lowest level necessary to purchase the minimum number of Ordinary Shares (including Ordinary Shares represented by ADSs) having a total aggregate cost not exceeding US$1 billion (excluding expenses). ADS Holders will receive payment in respect of successfully tendered Ordinary Shares represented by their ADSs in US$. Ordinary Shareholders (other than the Custodian) will receive the Euro Equivalent Strike Price. For details of how to tender ADSs, ADS Holders should refer to each of the Part I (Questions and Answers on the Tender Offer/Summary Term Sheet), of this document and also each of Part II (Summary of the Tender Offer and Procedures) and Part III (Details of the Tender Offer in respect of ADSs/Further information for US Shareholders) of this Circular. For details of how to tender Ordinary Shares, Shareholders should refer to each of the Part I (Questions and Answers on the Tender Offer/Summary Term Sheet), Part II (Summary of the Tender Offer and Procedures), Part IV (Details of the Tender Offer in respect of Ordinary Shares) and Part V (Irish and UK Tax Aspects of the Tender Offer in respect of Ordinary Shareholders). The Extraordinary General Meeting Shareholders will, on or about 18 March 2013, be mailed a notice of the Extraordinary General Meeting along with a Form of Proxy for use in connection with the Extraordinary General Meeting. Whether or not you intend to be present at the meeting, you are requested to complete and return the Form of Proxy to be sent to you as soon as possible and, in any event, so as to be received by Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, not later than 10.00 a.m. (Irish time) on 10 April 2013. ADS Holders are requested to complete the Voting Instruction Form to be provided and return such form as soon as possible and in any event so as to be received by the ADS Depositary not later than 10.00 a.m. (New York City time) on 8 April 2013. Holders of ADSs in street name accounts should follow the instructions to be provided by their bank, broker or custodian. The completion and return of Forms of Proxy will not preclude registered holders of Ordinary Shares from attending the Extraordinary General Meeting should they wish to do so. 6 EXPECTED TIMETABLE OF PRINCIPAL EVENTS Tender Offer opens 11 March 2013 Mailing of Notice of Extraordinary General Meeting on or about 18 March 2013 and related Form of Proxy and Voting Instruction Form as applicable Latest time for receipt by ADS Depositary of Voting 10.00 a.m. (New York City time) on Instruction Forms for ADS Holders for the EGM 8 April 2013 Latest time and date for receipt of Forms of Proxy 10.00 a.m. (Irish time) on 10 April 2013 Extraordinary General Meeting 10.00 a.m. (Irish time) on 12 April 2013 Latest time and date for receipt by Tender 5.00 p.m. (New York City time) on Agent of Letters of Transmittal 17 April 2013 Latest time for and date for receipt by Receiving Agent 8.00 a.m. (Irish time) on 18 April 2013 of Tender Forms Latest time and date for settlement of 8.00 a.m. (Irish time) on 18 April 2013 Electronic Tenders in CREST Closing of the Tender Offer 8.00 a.m. (Irish time) on 18 April 2013 Announcement of results of Tender Offer By 5.00 p.m. (New York City time) on 18 April 2013 Dispatch of cheques for Tender Offer proceeds in By 25 April 2013 respect of sold certificated Ordinary Shares Settlement date for purchases under the Tender Offer By 25 April 2013 CREST accounts credited with Tender Offer proceeds By 25 April 2013 in respect of sold uncertificated Ordinary Shares CREST accounts credited for revised holdings of By 25 April 2013 Ordinary Shares (or, in the case of unsuccessful tenders, for entire holdings of Ordinary Shares) Return of share certificates in respect of unsuccessful tenders By 30 April 2013 Dispatch of balance share certificates for unsold Ordinary Shares By 30 April 2013 Dispatch of cheques for Tender Offer proceeds to ADS Holders and dispatch of statements for balance ADSs, as applicable By 30 April 2013 The dates and times set forth above are subject to Davy’s and the Company’s right or, upon certain conditions set forth in the US securities laws, Davy’s and the Company’s obligations to extend or amend the Tender Offer. 7 PART I QUESTIONS AND ANSWERS ON THE TENDER OFFER/SUMMARY TERM SHEET Introduction This document explains the Tender Offer pursuant to which the Company proposes to repurchase its own Ordinary Shares (including Ordinary Shares represented by ADSs) up to a maximum aggregate value of US$1 billion. To help you understand what is involved in the Tender Offer we have prepared a summary and some questions and answers regarding the Tender Offer. You should read the whole of this document and not rely solely on the summary information in this Part I. Part II sets out a summary of the Tender Offer and procedures for participation. Part III sets out the detailed terms and conditions of the Tender Offer with respect to ADS Holders. Holders of Ordinary Shares are directed to Part IV which details specific procedures for Ordinary Shareholders if they wish to participate in the Tender Offer. US Ordinary Shareholders are directed to Part III and Part IV. Summary ● Under the Tender Offer, Shareholders are invited to tender all or any of their Ordinary Shares (including Ordinary Shares represented by ADSs) in the price range of US$11.25 to US$13.00, in increments of US$0.25 within the Price Range only. If the Company repurchases its Ordinary Shares (including Ordinary Shares represented by ADSs) in the Tender Offer for the maximum aggregate purchase price of US$1 billion (excluding expenses), the Company will repurchase a minimum of 76,923,076 Ordinary Shares (including Ordinary Shares represented by ADSs) and a maximum of 88,888,888 Ordinary Shares (including Ordinary Shares represented by ADSs). This represents respectively 12.87% and 14.87% of the existing issued ordinary share capital of the Company. ● Shareholders can choose whether they want to tender their Ordinary Shares (including Ordinary Shares represented by ADSs) under the Tender Offer or not. Shareholders are not obliged to tender any of their Ordinary Shares (including Ordinary Shares represented by ADSs) if they do not wish to do so. ● All Ordinary Shares purchased under the Tender Offer (including Ordinary Shares represented by ADSs), if any are purchased, will be purchased at the same price (i.e. the Strike Price) which will be determined pursuant to a modified “Dutch Auction” as set out in paragraph 1 of Part II of this document. The Strike Price will not be known until after the end of the Tender Offer period and is expected to be announced by 18 April 2013. The Strike Price will be US$ denominated and all Ordinary Shareholders whose shares are not represented by ADSs will receive the Euro Equivalent Strike Price. ● Shareholders who wish to tender all or any of their Ordinary Shares (including Ordinary Shares represented by ADSs) under the Tender Offer can choose to tender their Ordinary Shares (including Ordinary Shares represented by ADSs) in different ways. Shareholders have a choice of whether to submit a tender at a single price or at different prices, in each case in the Price Range or to submit a tender at the Strike Price. ● Successfully tendered Ordinary Shares (including Ordinary Shares represented by ADSs) will be purchased at the Strike Price by Davy who in turn will sell the Ordinary Shares (including Ordinary Shares represented by ADSs) to the Company at the same price. The Company intends to cancel any Ordinary Shares (including Ordinary Shares represented by ADSs) purchased by it under the Repurchase Deed. 8 ● If a price above the Strike Price is specified by a Shareholder, the Ordinary Shares (including Ordinary Shares represented by ADSs) offered at that price by the Shareholder will not be purchased under the Tender Offer. ● In order to participate in the Tender Offer, ADS Holders must return the Letter of Transmittal, together with any ADR certificate(s) and/or other document(s) of title in accordance with the instructions set out in Part III by 5.00 p.m. (New York City time) on 17 April 2013. ● In order to participate in the Tender Offer, Shareholders holding Ordinary Shares in certificated form must return the Tender Form, together with any share certificate(s) and/or other document(s) of title in accordance with the instructions set out on the Tender Form to the Receiving Agent by 8.00 a.m. on 18 April 2013. Shareholders holding Ordinary Shares in uncertificated form must submit TTE Instructions which must be received by the Receiving Agent by 8.00 a.m. on 18 April 2013. ● Shareholders who do not tender their Ordinary Shares (including Ordinary Shares represented by ADSs) will not receive any cash proceeds in respect of their Ordinary Shares (including Ordinary Shares represented by ADSs) under the Tender Offer but will benefit from owning a greater percentage of the Ordinary Shares of the Company as there will be fewer Ordinary Shares in issue after Completion than were in issue prior to Completion. ● The Tender Offer is conditional on: (i) Shareholder approval which will be sought at an Extraordinary General Meeting to be held in Dublin on 12 April 2013; (ii) the Company continuing to have sufficient Profits Available for Distribution up to the Ordinary Share Closing Date to purchase, under the Repurchase Deed, the Ordinary Shares (including Ordinary Shares represented by ADSs) to be purchased by Davy pursuant to the Tender Offer; (iii) Davy, acting reasonably, being satisfied at all times up to Completion that the Company and EIS have complied with their obligations, and are not in breach of any of the representations and warranties given by them under the Davy Agreements; (iv) the closing of the Tysabri Transaction; (v) in the reasonable opinion of the Directors and Davy, there shall not have occurred prior to Completion a material adverse change in or affecting, or any development reasonably likely to give rise to or involve a prospective material adverse change in or affecting, the condition (financial, operational, legal or otherwise), earnings, reserves, management, business affairs, solvency, properties, assets, liabilities, capitalisation, stockholders’ equity, operations, licences, results of operations, credit rating or prospects of the Company or any other member of the Group, whether or not arising in the ordinary course of business; (vi) in the reasonable opinion of the Directors and Davy there shall not have occurred at any time prior to Completion and, in the reasonable opinion of the Directors and Davy, it is unlikely that there will occur immediately after Completion: (a) any material adverse change in the financial markets in the US, Ireland or in any memberor associate member of the European Union or the international financial markets, any outbreak or escalation of hostilities, war, act of terrorism, declaration of emergency or martial law or other calamity or crisis or event or any change or development involving a prospective change in national or international political, financial, economic, monetary or market conditions or currency exchange rates or controls; (b) any suspension of, or occurrence of material limitations to trading in any securities of the Company by the NYSE or the Irish Stock Exchange or any other exchange or over the counter market, or of trading generally on the NYSE or the Irish Stock Exchange, or minimum or maximum prices for trading having been fixed, or maximum ranges for prices of securities having been required, by any of the said exchanges or by order of 9 any governmental authority, or a material disruption in commercial banking or securities settlement or clearance services in the US or in Europe; or (c) a declaration of a banking moratorium by the US, Ireland or any member or associate member of the European Union; (vii) in the reasonable opinion of the Directors and Davy there shall not have occurred at any time prior to Completion any threatened, instituted, or pending action, proceeding, application or counterclaim by or before any court or governmental, administrative or regulatory agency or authority, domestic or foreign, or any other person or tribunal, domestic or foreign, which: (a) challenges or seeks to challenge, restrain, prohibit or delay the making of the Tender Offer, the acquisition of the Ordinary Shares (including Ordinary Shares represented by ADSs) in the Tender Offer, or any other matter relating to the Tender Offer and subsequent repurchase of Ordinary Shares, or seeks to obtain any material damages relating to the transactions contemplated by the Tender Offer and subsequent repurchase of Ordinary Shares; (b) seeks to make the purchase of, or payment for, some or all of the Ordinary Shares (including Ordinary Shares represented by ADSs) pursuant to the Tender Offer illegal or results in a delay in the ability to accept for payment or pay for some or all of the Ordinary Shares; (c) seeks to make the repurchase, or payment for, some or all of the Ordinary Shares (including Ordinary Shares represented by ADSs) to be repurchased by the Company pursuant to the subsequent repurchase, illegal or results in a delay in the ability to accept payment or pay for some or all of such repurchased Ordinary Shares; or (d) otherwise could reasonably be expected to materially adversely affect the condition (financial, operational, legal or otherwise), earnings, reserves, management, business affairs, solvency, properties, assets, liabilities, capitalization, stockholders’ equity, operations, licenses, results of operations, credit rating or prospects of the Company or any other member of the Group or any of their respective affiliates, whether or not arising in the ordinary course of business, taken as a whole, or the value of the Ordinary Shares (including Ordinary Shares represented by ADSs); (viii) in the reasonable opinion of the Directors and Davy there shall not have occurred at any time prior to Completion any action taken or any statute, rule, regulation, judgment, decree, injunction or order (preliminary, permanent or otherwise) proposed, sought, enacted, entered, promulgated, enforced or deemed to be applicable to the Tender Offer and the subsequent repurchase of Ordinary Shares or the Company or any other member of the Group or any of their respective affiliates by any court, government or governmental agency or other regulatory or administrative authority, domestic or foreign, which: (a) indicates that any approval or other action of any such court, agency or authority may be required in connection with the Tender Offer, the purchase of the Ordinary Shares (including Ordinary Shares represented by ADSs) thereunder or the subsequent repurchase of Ordinary Shares; (b) could reasonably be expected to prohibit, restrict or delay consummation of the Tender Offer or the subsequent repurchase of Ordinary Shares; or (c) otherwise could reasonably be expected to materially adversely affect the condition (financial, operational, legal or otherwise), earnings, reserves, management, business affairs, solvency, properties, assets, liabilities, capitalization, stockholders’ equity, operations, licenses, results of operations, credit rating or prospects of the Company or any other member of the Group or any of their respective affiliates, whether or not 10 arising in the ordinary course of business, taken as a whole, or the value of the Ordinary Shares (including Ordinary Shares represented by ADSs) . Davy will not purchase the Ordinary Shares pursuant to the Tender Offer unless the Conditions have been satisfied or waived by Davy with the consent of the Company. If the Conditions are not satisfied by 8.00 a.m. on the Ordinary Share Closing Date, the Tender Offer will lapse. Any decision with respect to the conditions of the Tender Offer made by the Company or Davy, as applicable, shall be made in the reasonable opinion of such person. What is the Tender Offer? The Tender Offer is the method by which the Company intends to repurchase its own Ordinary Shares (including Ordinary Shares represented by ADSs) up to a maximum aggregate value of US$1 billion. Shareholders are given the opportunity to tender all or any of their Ordinary Shares (including Ordinary Shares represented by ADSs) for cash to Davy which will acquire successfully tendered Ordinary Shares at the Strike Price and then sell them to the Company. Why is the Company undertaking the Tender Offer? The Board is committed to delivering value for Shareholders. The Tender Offer is one of the Company’s value creation initiatives and allows Shareholders to share in the benefit of the Tysabri Transaction. The Board has concluded that a return of up to US$1 billion of capital by way of the Tender Offer is in the best interests of the Company and the Shareholders as a whole. What are the benefits of the Tender Offer? The benefits of the Tender Offer, compared to other available options for a return of capital to Shareholders, are that the Tender Offer: (i) provides Shareholders who wish to sell Ordinary Shares (including Ordinary Shares represented by ADSs) the opportunity to do so; (ii) enables those Shareholders who do not wish to receive capital at this time to maintain their full investment in the Company; (iii) is available to all Shareholders (other than Shareholders who may be resident in a Prohibited Territory) regardless of the size of their shareholdings; (iv) means Shareholders may receive a premium of up to 13.4% to the closing price of the ADSs on the NYSE on 8 March 2013; and (v) will have a positive impact on the Company’s earnings per share as all the Ordinary Shares acquired under the Tender Offer will be cancelled. How does the Tender Offer work? A price range has been set in which Shareholders may tender their Ordinary Shares (including Ordinary Shares represented by ADSs) to Davy under the Tender Offer. Shareholders may also tender their Ordinary Shares (including Ordinary Shares represented by ADSs) at the Strike Price. The Strike Price is the price at which Ordinary Shares will be purchased by Davy under the Tender Offer. This will be determined pursuant to a modified “Dutch Auction” within the aforementioned Price Range at the lowest level necessary to purchase the maximum number of Ordinary Shares (including Ordinary Shares represented by ADSs) having a total aggregate cost not exceeding US$1 billion. If the aggregate value at the Strike Price of all validly tendered Ordinary Shares (including Ordinary Shares represented by ADSs) is US$1 billion or less, then all Ordinary Shares (including Ordinary Shares represented by ADSs) validly tendered will be purchased at the Strike Price. If the aggregate cost at the Strike Price of all validly tendered Ordinary Shares (including Ordinary Shares represented by ADSs) exceeds US$1 billion, not all of the validly tendered Ordinary Shares (including Ordinary Shares represented by ADSs) will be accepted and purchased. In these circumstances, 11 the number of Ordinary Shares (including Ordinary Shares represented by ADSs) which will be accepted and purchased will be as follows: (i) all valid tenders of Ordinary Shares (including Ordinary Shares represented by ADSs) at a price at or (if applicable) below the Strike Price or as a Strike Price Tender by a Shareholder will be scaled down pro-rata to the total number of Ordinary Shares so tendered by that Shareholder, such that the total cost of Ordinary Shares (including Ordinary Shares represented by ADSs) purchased pursuant to the Tender Offer does not exceed US$1 billion; and (ii) all tenders of Ordinary Shares (including Ordinary Shares represented by ADSs) at a price above the Strike Price will be rejected and will not be purchased by Davy or ultimately the Company. In all cases, Ordinary Shares tendered above the Strike Price will be rejected. The Strike Price will be announced on 18 April 2013 and will be in the range of US$11.25 to US$13.00. The closing price of the Company’s ADSs on the NYSE on 8 March 2013 was US$11.46. ADS Holders are able to tender the Ordinary Shares (represented by their ADS) up until 5.00 p.m. (New York City time) on 17 April 2013. Ordinary Shareholders are able to tender their Ordinary Shares up until 8.00 a.m. (Irish time) on 18 April 2013. In the Tender Offer, Shareholders are not obliged to tender any of their Ordinary Shares (including Ordinary Shares represented by ADSs) if they do not wish to do so. Ordinary Shares and ADSs may be traded in the normal way during the Tender Offer period. Why has a price range been set? A price range of US$11.25 to US$13.00 has been set to provide Shareholders guidance as to the levels at which the Company is prepared to acquire the successfully tendered Ordinary Shares (including Ordinary Shares represented by ADSs) and to allow Shareholders to indicate the price(s) at which they would be prepared to sell their Ordinary Shares (including Ordinary Shares represented by ADSs). You can either offer your Ordinary Shares (including Ordinary Shares represented by ADSs) at the Strike Price, which will be determined at the end of the tender process, or you can offer them at a price or prices that you specify in the Price Range. Who is eligible to participate in the Tender Offer? The Tender Offer is open to both private and institutional Shareholders alike who are holders of Ordinary Shares (including Ordinary Shares represented by ADSs). For legal reasons, we are unable to offer our Shareholders who are resident in the Prohibited Territories the ability to participate in the Tender Offer. Shareholders resident outside Ireland, or who are nationals or citizens of jurisdictions other than Ireland, should read the additional information set out in paragraph 7 of Part IV. US Ordinary Shareholders and ADS Holders should read the information set out in Part III. Do I have to tender my Ordinary Shares (including Ordinary Shares represented by ADSs)? No. You are not obliged to tender any of your Ordinary Shares (including Ordinary Shares represented by ADSs). If you choose not to tender any Ordinary Shares (including Ordinary Shares represented by ADSs), your holding will be unaffected, save for the fact that you will end up owning a greater percentage of the issued Ordinary Shares (including Ordinary Shares represented by ADSs) of the Company after the Tender Offer than you did before as there will be fewer Ordinary Shares ( and consequently ADSs) in issue after completion of the Tender Offer than were in issue before. Can I tender my Ordinary Shares (including Ordinary Shares represented by ADSs) by guaranteed delivery? No. Neither Ordinary Shares nor ADSs may be tendered in the Tender Offer by guaranteed delivery. 12 What happens to the Ordinary Shares (including Ordinary Shares represented by ADSs) that are “successfully tendered”? All Ordinary Shares (including Ordinary Shares represented by ADSs) that are validly tendered and accepted for purchase will be “successfully tendered” under the Tender Offer and will ultimately be purchased by the Company and then cancelled (and ADSs will similarly be cancelled). There will therefore be fewer Ordinary Shares and ADSs in issue after completion of the Tender Offer process than before. What happens to the Ordinary Shares (including Ordinary Shares represented by ADSs) that are “unsuccessfully tendered”? If you tender your Ordinary Shares (including Ordinary Shares represented by ADSs) at a price above the Strike Price or if your tendered Ordinary Shares (including Ordinary Shares represented by ADSs) are not accepted as a result of the pro rata allocation discussed above or are otherwise not validly tendered), those Ordinary Shares will not be purchased and, if you hold your Ordinary Shares (including those Ordinary Shares represented by ADSs) in certificated form, your share certificate will be returned to you in respect of those Ordinary Shares. What will I receive? What you receive will depend on the action that you take. If you decide to participate in the Tender Offer and all or a portion of your Ordinary Shares (including Ordinary Shares represented by ADSs) are successfully tendered in the Tender Offer, you will sell your Ordinary Shares (including Ordinary Shares represented by ADSs) and will receive cash proceeds for them. If you decide to keep your Ordinary Shares (including Ordinary Shares represented by ADSs), you will end up owning a greater percentage of the issued Ordinary Shares (including Ordinary Shares represented by ADSs) of the Company after the Tender Offer than you did before as there will be fewer Ordinary Shares (including Ordinary Shares represented by ADSs) in issue after completion of the Tender Offer process than before. What price will I receive for each Ordinary Share that I sell? The Strike Price will be determined pursuant to a modified “Dutch Auction” and will be the actual price at which successfully tendered Ordinary Shares (including Ordinary Shares represented by ADSs) will be acquired. This will be the price within the Price Range at which the maximum number of Ordinary Shares (including Ordinary Shares represented by ADSs) can be purchased at a total cost (excluding expenses) not exceeding US$1 billion in aggregate. All ADS Holders who successfully tender Ordinary Shares represented by those ADSs will receive the Strike Price per ADS. All Ordinary Shareholders who successfully tender Ordinary Shares will receive the Euro Equivalent Strike Price per Ordinary Share. What is a Strike Price Tender? A Strike Price Tender is a tender which does not require a Shareholder to specify a numerical price in the Price Range at which to tender their Ordinary Shares (including Ordinary Shares represented by ADSs). Instead, Shareholders let the process of the Tender Offer work out the price for them. All Ordinary Shares (including Ordinary Shares represented by ADSs) validly tendered as Strike Price Tenders which are successful in the Tender Offer will be purchased at the Strike Price, the same price as all other successfully tendered Ordinary Shares (including Ordinary Shares represented by ADSs). Is there a meeting of Shareholders and do I need to attend? As the Tender Offer will require the approval of Shareholders, an Extraordinary General Meeting is to be convened for 10.00 a.m. on 12 April 2013 at The Westin Hotel, Westmoreland Street, Dublin 2, Ireland. Shareholders have a choice of whether to attend the meeting. If you choose not to attend, we would encourage you to exercise your right to vote at the meeting by signing and returning the Form of Proxy, or in the case of ADS Holders, the Voting Instruction Form when received. The Resolution will require a majority of the votes cast in person or by proxy in order for it to be passed. The notice convening the Extraordinary General Meeting and the Form of Proxy or Voting Instruction Form, as applicable, will be mailed to Shareholders on or about 18 March 2013. 13 What do I need to do now? Ordinary Shareholders If you hold your Ordinary Shares in certificated form and you wish to tender some or all of your Ordinary Shares, you should complete the Tender Form in accordance with the instructions printed on it and in Part IV of this Circular and return it by post or by hand to Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18 together with your share certificate(s) in respect of the Ordinary Shares tendered. If you hold your Ordinary Shares in uncertificated form and you wish to tender some or all of your Ordinary Shares, you should send a TTE Instruction and follow the procedures set out in Part IV of this Circular in respect of tendering uncertificated Ordinary Shares. Completed Tender Forms and/or TTE Instructions (as appropriate) must be received by Computershare Investor Service (Ireland) Limited at Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland by 8.00 a.m. (Irish time) on 18 April 2013. ADS Holders If you hold ADSs in certificated form and you wish to tender some or all of your ADSs, you should complete and sign the enclosed Letter of Transmittal in accordance with the instructions set forth thereon and return it together with the ADR evidencing your ADSs and all other required documentation to the Tender Agent at the address specified on the Letter of Transmittal. If you hold your ADSs in uncertificated form through the DRS of the ADS Depositary or through the IDI and you wish to tender some or all of your ADSs, you should complete and sign the Letter of Transmittal in accordance with the instructions set forth thereon and return it together with all other required documentation to the Tender Agent at the address specified on the Letter of Transmittal. If you hold your ADSs in book-entry form through DTC and you would like to tender some or all of your ADSs, you must follow the procedures for tender of ADSs (by means of Agent’s Message) to the Tender Agent through DTC’s ATOP system. See paragraph 3 of Part III. If you hold your ADSs through a broker, commercial bank, trust company or other nominee and you wish to tender some or all of your ADSs, you should instruct your broker, commercial bank, trust company or other nominee to tender the ADSs by following the procedures for tender of ADSs (by means of Agent’s Message) to the Tender Agent through DTC’s ATOP system. See paragraph 3 of Part III. Completed Letters of Transmittal and Agent Messages (as appropriate) must be received by the Tender Agent by 5.00 p.m. (New York City time) on 17 April 2013. If you hold your ADSs through a broker, commercial bank, trust company or other nominee, please consult with them to determine the applicable deadline for instructing them to tender your ADSs. Will I be able to tender part of my shareholding? You are able to tender all, none or any portion of your Ordinary Shares (including Ordinary Shares represented by ADSs) under the terms of the Tender Offer. ADS Holders are directed to paragraph 3 of Part III which details the procedures for those holders. Details for the tendering of Ordinary Shares by certificated holders of Ordinary Shares are set out in the Tender Form. Holders of Ordinary Shares in uncertificated form (that is, in CREST) are directed to paragraph 3.3 in Part IV which details specific procedures for those holders. Can I tender some of my shares at one price and some at another? Yes. You can specify how many Ordinary Shares (including Ordinary Shares represented by ADSs) you wish to tender at each price in the Price Range (including any Strike Price Tenders). If you hold your Ordinary Shares in certificated form, you can specify the price(s) at which you would like to tender your Ordinary 14 Shares by completing Box 2 of the Tender Form or, in the case of Ordinary Shares represented by ADSs, in the relevant box in the Letter of Transmittal. The total number of Ordinary Shares (including Ordinary Shares represented by ADSs) tendered by you at price(s) in the Price Range and/or as Strike Price Tenders should not exceed the total number of Ordinary Shares held by you at 8.00 a.m. (Irish time) on the Ordinary Share Closing Date or 5.00 p.m. (New York City time) on the ADS Closing Date, as applicable (or such other date to which the Tender Offer is extended). When will I receive my cash payment? Certificated Ordinary Shareholders Under the expected timetable of principal events, it is expected that a cheque would be dispatched to you for the proceeds of any sale by 25 April 2013. Uncertificated Ordinary Shareholders Under the expected timetable of principal events, it is expected that CREST account holders would have their CREST accounts credited on by 25 April 2013. Certificated ADS Holders Under the expected timetable of principal events, it is expected that a cheque would be dispatched to you for the proceeds of any sale by 30 April 2013. Uncertificated ADS Holders Under the expected timetable of principal events, it is expected that uncertificated ADS Holders who hold their ADSs through a broker, commercial bank, trust company or other nominee would have their accounts credited by 30 April 2013. Under the expected timetable of principal events, it is expected that a cheque will be dispatched to uncertificated ADS Holders who hold their ADSs through the DRS of the ADS Depositary or through the IDI for the proceeds from any sale by 30 April 2013. What is the Irish, UK and US tax treatment for Shareholders? For information on certain Irish and UK taxation consequences of the Tender Offer please see Part V of this document and for information on certain US taxation considerations of the Tender Offer please see paragraph 6 of Part III. If you are in any doubt about your tax position, or if you are subject to tax in a jurisdiction other than Ireland, the UK or the US, you should consult a professional adviser. All Shareholders are strongly advised to consult their professional advisers regarding their own tax position before taking any action relating to the Tender Offer. What happens if I have lost my Ordinary Share certificate and wish to participate in the Tender Offer? You should contact the Registrar or telephone the Shareholder Helpline who will arrange for a letter of indemnity to be sent to you. What happens if I have lost my ADR and wish to participate in the Tender Offer? If your ADR(s) have been lost, stolen, destroyed or mutilated, you should promptly call the Depositary regarding the requirements for replacement of your ADR(s) at 1-866-246-9032 (toll free) or 1-781-575-4555 (if you are outside the US). Can I withdraw my tender? You can withdraw your tender of Ordinary Shares (including Ordinary Shares represented by ADSs) up until the Ordinary Share Closing Date or the ADS Closing Date of the Tender Offer as the case may be (unless the Tender Offer is extended, in which case your tender of Ordinary Shares (including Ordinary Shares 15 represented by ADSs) may be withdrawn at any time prior to the closing dates announced as part of any extension to the Tender Offer period. Withdrawals may not be rescinded, and any Ordinary Shares (including Ordinary Shares represented by ADSs) will thereafter be deemed not validly tendered for purposes of the Tender Offer. However, withdrawn Ordinary Shares (including Ordinary Shares represented by ADSs) may be re-tendered by again following the procedures described herein. If after 12:00 midnight (New York City time) on 3 May 2013 we have not accepted for payment the ADSs you have tendered, you may also withdraw your ADSs at any time thereafter. The Ordinary Shares and the ADSs tendered pursuant to the Tender Offer will be deemed to have been accepted for payment when, as and if the Company or Davy give written notice of acceptance to the Tender Agent. Ordinary Shares and ADSs that are not accepted for payment will be returned by the Receiving Agent and the Tender Agent, respectively. What is the impact on Employee Share Plans? It is not anticipated that there will be any adjustments to subsisting awards made under the Employee Share Plans. Holders of awards of share options that have vested may participate in the Tender Offer if they exercise their options prior to 9 April 2013 such that they become Shareholders who are on the register on 17 April 2013. As at 8 March 2013, being the last practicable date prior to the launch of the Tender Offer, there are 13,295,735 options to subscribe for Ordinary Shares outstanding representing 2.22% of the issued ordinary share capital. If the Tender Offer was to be fully subscribed for, the shares subject to these options would represent approximately 2.61% of the Company’s issued ordinary share capital. What happens if my Ordinary Shares are held in a nominee company? You should contact your nominee company directly. As the registered holder, the nominee will receive documentation in relation to the Tender Offer and will be responsible for taking instructions in relation to the Tender Offer from underlying beneficial holders. What If I am resident outside Ireland? Shareholders resident outside Ireland, or who are nationals or citizens of jurisdictions other than Ireland, should read the additional information set out in paragraph 7 of Part IV. Shareholders in the US and ADS Holders should read the additional information in Part III. For legal reasons we are unable to offer our Shareholders who are resident in the Prohibited Territories the ability to participate in the Tender Offer. What if I have any more questions? If you have read this document and still have questions, we have set up a Shareholder Helpline on telephone number (01) 447 5107 (from Ireland) and +(from outside Ireland) open from 8.30 a.m. to 5.30 p.m. Monday to Friday (Irish time). If you are an ADS Holder or Ordinary Shareholder in the United States and have questions on how you can participate in the Tender Offer, please call the Dealer Manager at +1 877-531-8365 or the Information Agent at +1 866-216-0462. For legal reasons the Information Agent and the Shareholder Helpline will not provide advice on the merits of the Tender Offer or give any financial, investment, legal or taxation advice. For financial, investment, legal or taxation advice, you will need to consult your own financial, investment, legal or taxation adviser who, if you are based in Ireland, is authorised or exempted under the European Communities (Markets in Financial Instruments) Regulations (Nos 1 to 3) 2007 (as amended) of Ireland, or the Investment Intermediaries Act 1995 of Ireland or, who, if you are resident in the United Kingdom, is authorised under the Financial Services and Markets Act 2000 of the United Kingdom. 16 PART II SUMMARY OF TENDER OFFER AND PROCEDURES 1. Summary Shareholders can tender their Ordinary Shares (or Ordinary Shares represented by ADSs) in the following ways: (a) submit a tender at whatever is determined to be the Strike Price (referred to as a “Strike Price Tender”); (b) submit a tender at a single price in the Price Range; or (c) submit a tender of different Ordinary Shares (or Ordinary Shares represented by ADSs) at different prices in the Price Range (including a Strike Price Tender). The Price Range is US$11.25 to US$13.00. Any tender other than a Strike Price Tender must be expressed, in the case of ADS Holders, in whole US$ cents per ADS at one of the share prices indicated on the Letter of Transmittal, or, in the case of Ordinary Shareholders, in whole US$ cents per Ordinary Share at one of the share prices indicated in the Tender Form (in the case of certificated Ordinary Shareholders) or as explained in paragraph 3 of Part IV of this Circular (in the case of uncertificated Ordinary Shares). The Tender Offer will close at 5.00 p.m. (New York City time) on 17 April 2013 in respect of ADS Holders, and at 8.00 a.m. (Irish time) on 18 April 2013 in respect of Ordinary Shareholders and tenders received after that time will not be accepted (unless the Tender Offer is extended). The Strike Price A single price per Ordinary Share will be applied to all Ordinary Shares (including Ordinary Shares represented by ADSs) purchased by Davy pursuant to the Tender Offer, being the Strike Price. The Strike Price will be determined pursuant to a modified “Dutch Auction” and will be the lowest price per Ordinary Share (including Ordinary Shares represented by ADSs) in the Price Range that will allow Davy to purchase the maximum number of Ordinary Shares (including Ordinary Shares represented by ADSs) for a total cost not exceeding US$1 billion (excluding expenses) or, if the aggregate cost of all Ordinary Shares (including Ordinary Shares represented by ADSs) validly tendered by Shareholders is less than US$1 billion, such lesser number of Ordinary Shares (including Ordinary Shares represented by ADSs) as are validly tendered pursuant to the Tender Offer. All Ordinary Shareholders who tender Ordinary Shares at a price below or at the Strike Price or as Strike Price Tenders will receive the Euro Equivalent Strike Price for all successful tenders accepted, subject, where applicable, to the scaling-back arrangements described below. ADS Holders should refer to Part III of this Circular for details regarding the tenders of ADSs at the Strike Price. Number of Ordinary Shares to be purchased If the aggregate cost at the Strike Price of all validly tendered Ordinary Shares (including Ordinary Shares represented by ADSs) is US$1 billion or less, (excluding expenses) then all Ordinary Shares (including Ordinary Shares represented by ADSs) validly tendered will be purchased at the Strike Price. If the aggregate cost at the Strike Price of all validly tendered Ordinary Shares (including Ordinary Shares represented by ADSs) exceeds US$1 billion, (excluding expenses) not all of the Ordinary Shares (including Ordinary Shares represented by ADSs) that are validly tendered will be accepted and purchased. In these circumstances, the number of Ordinary Shares (including Ordinary Shares represented by ADSs) which will be accepted and purchased will be as follows: 17 ● all valid tenders of Ordinary Shares (including Ordinary Shares represented by ADSs) at a price at or (if applicable) below the Strike Price or as a Strike Price Tender by a Shareholder will be scaled down pro-rata to the total number of Ordinary Shares (including Ordinary Shares represented by ADSs) so tendered by that Shareholder, such that the total cost of Ordinary Shares (including Ordinary Shares represented by ADSs) purchased pursuant to the Tender Offer does not exceed US$1 billion; (excluding expenses) and ● all tenders of Ordinary Shares (including Ordinary Shares represented by ADSs) at a price above the Strike Price will be rejected and will not be purchased by Davy. Upon the purchase of Ordinary Shares (including Ordinary Shares represented by ADSs) by the Company pursuant to the Repurchase Deed and the subsequent cancellation of such Ordinary Shares (including Ordinary Shares represented by ADSs), between 76,923,076 Ordinary Shares (if the Strike Price is US$13.00 per Ordinary Share) and 88,888,888 Ordinary Shares (if the Strike Price is US$11.25 per Ordinary Share), would be purchased and cancelled. Successfully tendered Ordinary Shares will be purchased free of commission and dealing charges. Any Ordinary Shares repurchased by the Company from Davy following the purchase by Davy will be cancelled and will not be entitled to future dividends. Subject to any applicable rules and regulations, the Company reserves the right at any time prior to the announcement of the results of the Tender Offer, and with the prior consent of Davy, to extend the period during which the Tender Offer is open. Full details of the Tender Offer in respect of the Ordinary Shares, including the terms and conditions on which it is made, are set out in Part IV of this Circular. Some questions and answers related to the Tender Offer in respect of Ordinary Shares are set out in Part I of this Circular. Further details of the Tender Offer in respect of the ADSs, are set out in Part III of this Circular. Circumstances in which the Tender Offer may not proceed The Tender Offer is conditional on, among other things the passing of the Resolution by shareholders and the closing of the Tysabri Transaction, and the other conditions specified in Part IV of this Circular. Further details of these Conditions are set out in paragraph 2 of Part IV of this Circular. Parts I and II are summaries, not full details of the Tender Offer. Shareholders should read the entire Circular for full details. 2. In relation to the Tender Offer The procedure for tendering your Ordinary Shares or ADSs is summarised below. ADS Holders ADS Holders who hold ADSs in certificated form and who wish to tender some or all of their ADSs should complete and sign the enclosed Letter of Transmittal in accordance with the instructions set forth thereon and in Part III, and return it together with the ADR evidencing their ADSs and all other required documentation, including the applicable ADRs to the Tender Agent at the address specified on the Letter of Transmittal. Completed Letters of Transmittal and all other required documentation, including the applicable ADRs, must be received by the Tender Agent by 5.00 p.m. (New York City time) on 17 April 2013. ADS Holders who hold ADSs in uncertificated form through the DRS of the ADS Depositary or through the IDI and who wish to tender some or all of their ADSs should complete and sign the enclosed Letter of Transmittal in accordance with the instructions set forth thereon and in Part III, and return it together with all other required documentation to the Tender Agent at the address specified on the Letter of Transmittal. 18 Completed Letters of Transmittal and all other required documentation must be received by the Tender Agent by 5.00 p.m. (New York City time) on 17 April 2013. ADS Holders who hold ADSs in book-entry form through DTC and would like to tender some or all of their ADSs must follow the procedures for tender of ADSs (by means of Agent’s Message) to the Tender Agent through DTC’s ATOP system. See paragraph 3 of Part III. ADS Holders who hold their ADSs through a broker, commercial bank, trust company or other nominee and wish to tender some or all of their ADSs should instruct their broker, commercial bank, trust company or other nominee to tender the ADSs by following the procedures for tender of ADSs (by means of Agent’s Message) to the Tender Agent through DTC’s ATOP system. See paragraph 3 of Part III. Agent’s Messages must be received by the Tender Agent by 5.00 p.m. (New York City time) on 17 April 2013. If you hold your ADSs through a broker, commercial bank, trust company or other nominee, please consult with them to determine the applicable deadline for instructing them to tender your ADSs. If you are an ADS Holder or Ordinary Shareholder in the United States and have questions on how you can participate in the Tender Offer, please call the Dealer Manager at +1 877-531-8365 or the Information Agent at +1 866-216-0462. Ordinary Shares held in certificated form Shareholders who hold Ordinary Shares in certificated form and who wish to tender all or any of their existing holdings of Ordinary Shares should complete the Tender Form, in accordance with the instructions printed thereon (including a witnessed signature) and return it by post or by hand to the Receiving Agent at Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland. A prepaid envelope is enclosed for this purpose. Shareholders who hold their Ordinary Shares in certificated form should also return their share certificate(s) in respect of the shares tendered. Completed Tender Forms must be received by Computershare Investor Services (Ireland) Limited not later than 8.00 a.m. on 18 April 2013. Further details of the procedures for tendering and settlement are set out in Part IV and in the accompanying Tender Form. Ordinary Shares held in uncertificated form Shareholders who hold Ordinary Shares in uncertificated form and who wish to tender all or any of their existing holdings of Ordinary Shares should tender electronically through CREST so that the TTE Instruction settles no later than 8.00 a.m. (Irish time) on 18 April 2013. Further details of the procedures for tendering and settlement are set out in Part IV. If you are an Ordinary Shareholder and have any doubt about the completion of the Tender Form or making a TTE Instruction, please contact the Receiving Agent. A Shareholder Helpline has been set up on (01) 447 5107 (from inside Ireland) and +(from outside Ireland) to assist with enquiries from Shareholders. This helpline is available between from 8.30 a.m. to 5.30 p.m. Monday to Friday and will remain open until 17 April 2013. Please note that for legal reasons the helpline operators are not permitted to give any advice on the Tender Offer including acceptance thereof or any additional information or to provide financial, investment, legal or taxation advice of any kind. Shareholders who do NOT wish to sell any Ordinary Shares (including Ordinary Shares represented by ADSs) under the Tender Offer should take no action. Tax A guide to certain tax consequences of the Tender Offer under Irish and UK tax legislation is set out in Part V. A guide to certain US tax consequences of the Tender Offer for US Shareholders and ADS Holders is set out in paragraph 6 of Part III. 19 Shareholders and ADS Holders who are in any doubt as to their tax position or who are subject to tax in a jurisdiction other than the United States, Ireland or the UK should consult their professional advisers. 3. Overseas Shareholders The attention of Shareholders who are not resident in Ireland is drawn to the section headed “Overseas Shareholders” in Part IV. US Shareholders and ADS Holders should refer to Part III. 4. Employee Share Plans It is not anticipated that there will be any adjustments to subsisting awards made under the Employee Share Plans. Holders of awards of share options that have vested may participate in the Tender Offer if they exercise their options prior to 9 April 2013 such that they become Shareholders who are on the register on 17 April 2013. As at 9 March 2013, being the latest practicable date prior to the launch of the Tender Offer, there are 13,295,735 options to subscribe for Ordinary Shares outstanding representing 2.22% of the issued ordinary share capital. If the Tender Offer was to be fully subscribed for, the shares subject to these options would represent approximately 2.61% of the Company’s issued ordinary share capital. 5. The Extraordinary General Meeting A Notice of Extraordinary General Meeting, along with a Form of Proxy (or in the case of ADS Holders, a Voting Instruction Form) for use in connection with the Extraordinary General Meeting, will be mailed to Shareholders on or about 18 March 2013. Whether or not you intend to be present at the meeting, you are requested to complete and return the Form of Proxy to be sent to you as soon as possible and, in any event, so as to be received by Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, not later than 10.00 a.m. (Irish time) on 10 April 2013. ADS Holders are requested to complete the Voting Instruction Form to be provided and return such form as soon as possible and in any event so as to be received by the ADS Depositary not later than 10.00 a.m. (New York City time) on 8 April 2013. Holders of ADSs in street name accounts should follow the instructions provided by their bank, broker or custodian. The completion and return of Forms of Proxy will not preclude registered holders from attending the Extraordinary General Meeting should they wish to do so. 20 PART III DETAILS OF THE TENDER OFFER IN RESPECT OF ADSs AND FURTHER INFORMATION FOR US SHAREHOLDERS The following general information is provided for US Shareholders. In addition, specific instructions are included for ADS Holders and US holders of Ordinary Shares wishing to participate in the Tender Offer. If any of the times or dates set out herein should change, the revised times and/or dates will be notified to Shareholders by a public announcement posted on the Company’s website, delivered through a Regulatory Information Service and by press release in the US and filed with the SEC. If you have questions regarding the Tender Offer, please contact the Dealer Manager at +1 877-531-8365 or the Information Agent at +1 866- 216-0462. Please note that for legal reasons the Information Agent will only be able to provide information contained in this document and will be unable to give advice on the merits of the Tender Offer or to provide financial, investment or taxation advice. If you need additional copies of this document or the Letter of Transmittal, please telephone the Information Agent. Expected timetable applicable to ADS Holders Tender Offer opens 11 March 2013 Mailing of notice of Extraordinary General Meeting and Form of Proxy and Voting Instruction Form as applicable on or about 18 March 2013 Latest time for receipt by ADS Depositary of Voting Instruction Forms for ADS Holders for the EGM 10.00 a.m. (New York City time) on 8 April 2013 Latest time and date for receipt by Tender Agent of Letters of Transmittal 5.00 p.m. (New York City time) on 17 April 2013 Extraordinary General Meeting 10.00 a.m. (Irish time) on 12 April 2013 Announcement of results of Tender Offer By 5.00 p.m. (New York City time) on 18 April 2013 Settlement date for purchases under the Tender Offer By 25 April 2013 Dispatch of checks for Tender Offer ADS holders and dispatch of statement for balance ADSs, as applicable By 30 April 2013 If you hold your ADSs through a broker, dealer, commercial bank, trust company or other securities intermediary and you wish the Ordinary Shares represented by your ADSs to be voted at the EGM, please provide your voting instructions in accordance with the instructions provided by such intermediary in sufficient time so as to ensure that such intermediary can provide such voting instructions to the ADS Depositary. Registered holders of ADSs should make sure their voting instructions are delivered to the ADS Depositary so as to be received no later than 10.00 a.m. (New York City time) on 8 April, 2013. If you hold your ADSs through a broker, dealer, commercial bank, trust company or other securities intermediary and you wish to participate in the Tender Offer, please provide your tender instructions in accordance with the instructions provided by such intermediary in sufficient time so as to ensure that such intermediary can provide your instructions to the ADS Depositary through The Depository Trust Company system so as to be received no later than 5.00 p.m. (New York City time) on 17 April, 2013. The Tender Offer is conditional on the Resolution being passed by Shareholders and the consummation of the Tysabri Transaction, the Company having sufficient Profits Available for Distribution and other conditions specified in Part IV. 21 1.Information regarding Elan and the Tender Offer Elan is a public biotechnology company, headquartered in Ireland, committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world. The right to tender Ordinary Shares (including Ordinary Shares represented by ADSs) is being made available by Elan to holders of Ordinary Shares (including Ordinary Shares represented by ADSs) in the United States. The right to tender Ordinary Shares (including Ordinary Shares represented by ADSs) is not being made available to holders of Ordinary Shares (including Ordinary Shares represented by ADSs) in any jurisdiction in which the mailing of the Tender Offer or the right to tender Ordinary Shares (including Ordinary Shares represented by ADSs) would not be in compliance with the laws of such jurisdiction. 2. Instructions for ADS Holders submitting Voting Instruction Form(s) Registered holders of ADSs wishing to participate in the EGM should complete the Voting Instruction Form, when received with the Notice (to be mailed on or about 18 March, 2013) and return it as soon as possible as directed by the instructions therein. To be valid, voting instruction forms should be returned so as to reach the ADS Depositary not later than 10.00 a.m. (New York City time) on 8 April, 2013. Please ensure that Voting Instruction Forms are returned in the proper envelope and are not included with any ADRs or Letters of Transmittal. Voting Instruction Forms not properly received (i.e. not returned in the proper envelope or to the proper address or not otherwise received by 10.00 a.m. (New York City time) on 8 April, 2013 by the ADS Depositary) will not be valid. 3. Tender instructions for ADS Holders Tender Procedures Any ADS Holder who wishes to tender ADSs pursuant to the Tender Offer should properly complete and duly execute a Letter of Transmittal (or facsimile thereof), together with any required signature guarantees and any other required documents, or an Agent’s Message (as defined below), in the case of a book-entry transfer, and send them to the Tender Agent at the appropriate address set forth below, or deliver them pursuant to the procedures for book-entry transfer set forth below (and a confirmation of receipt of such transfer must be received by the ADS Depositary). In addition, the ADRs evidencing the tendered ADSs must be received by the ADS Depositary at the appropriate address. An ADS Holder who holds ADSs through a broker, dealer, commercial bank, trust company or other securities intermediary, should instruct such intermediary how to tender. Delivery of a properly completed and executed Letter of Transmittal or an Agent’s Message, the relevant ADRs and other required documents to the ADS Depositary by an ADS Holder will be deemed (without any further action by the ADS Depositary) to constitute a tender of ADSs by such holder as indicated in the Letter of Transmittal, subject to the terms and conditions described in the Letter of Transmittal. The tender of ADSs pursuant to the Tender Offer by an ADS Holder pursuant to the procedures described above will constitute a binding instruction to the Tender Agent to arrange for the tender of the corresponding Ordinary Shares to the Receiving Agent and a binding agreement between such ADS Holder and Davy upon the terms and subject to the conditions of the Tender Offer. If ADSs are tendered, then a separate tender of the Ordinary Shares represented by such ADSs may not be made. Completed documents should be received by the Tender Agent as soon as possible and, in any event, by not later than 5.00 p.m. (New York City time), on 17 April, 2013. No alternative, conditional or contingent tender will be valid and no fractional ADSs will be purchased. All tendering ADS Holders, by execution of the Letter of Transmittal (or facsimile thereof), waive any right to receive any notice of the acceptance of their ADSs for payment. Book-Entry Transfer of ADSs The Tender Agent will establish an account at The Depository Trust Company (“DTC”) with respect to the ADSs held in book-entry form for the purposes of the Tender Offer. Any financial institution that is a 22 participant in any of DTC’s systems may make book-entry delivery of ADSs by causing DTC to transfer such ADSs into the Tender Agent’s account at DTC in accordance with DTC’s procedure for such transfer. Although delivery of ADSs may be effected through book-entry transfer into such account of the ADS Tender Agent at DTC, Ordinary Shares represented by ADSs will be counted as valid tenders for the purposes of determining the number of Ordinary Shares that have been validly tendered and not withdrawn and purchased only after timely confirmation utilizing DTC’s Automated Tender Offer Program (an “ATOP Confirmation”) of such book-entry transfer of ADSs into the Tender Agent’s account, and timely receipt by the Tender Agent of an Agent’s Message and any other documents required by the Letter of Transmittal. The term “Agent’s Message” means a message transmitted by DTC and received by the Tender Agent and forming part of an ATOP Confirmation, which states that DTC has received an express acknowledgement from a participant in DTC tendering ADSs which are the subject of such ATOP Confirmation that such participant has received and agrees to be bound by the terms of the Letter of Transmittal, and that such agreement may be enforced against such participant. Delivery of documents to DTC in accordance with DTC’s procedures (including DTC’s ATOP procedures, if applicable) does not constitute delivery to the Tender Agent. Tenders of ADSs pursuant to any one of the procedures described above and in the instructions to the Letter of Transmittal will constitute the tendering ADS Holder’s acceptance of the terms and conditions of the Tender Offer, as well as the representation and warranty to Davy that (i) such ADS Holder has a net long position in the ADSs or equivalent securities being tendered within the meaning of Rule 14e-4 promulgated under the Exchange Act, and (ii) the tender of such ADSs complies with Rule 14e-4 of the Exchange Act. Davy’s acceptance for payment for Ordinary Shares underlying ADSs tendered pursuant to the Tender Offer will constitute a binding agreement between the tendering ADS Holder and Davy, upon the terms and subject to the conditions of the Tender Offer. Method of Delivery The method of delivery of ADSs and all other required documents is at the option and risk of the tendering ADS Holder. If delivery is by mail, registered mail with return receipt requested, properly insured, is recommended. In all cases, sufficient time should be allowed to ensure timely delivery. Undertakings The execution of the Letter of Transmittal or an ATOP Confirmation (as the case may be) shall constitute an offer to sell to Davy such number of Ordinary Shares underlying ADSs (each ADS representing 1 Ordinary Share) as are specified in such Letter of Transmittal or ATOP Confirmation, in each case, on and subject to the terms and conditions of the Tender Offer and that, once lodged, such tender shall be irrevocable after 5.00 p.m. (New York City time) on 17 April 2013, subject to the right of withdrawal in paragraph 4 of this Part III. Partial Tenders (Not Applicable to ADS Holders Who Tender by Book-Entry Transfer) If fewer than all the ADSs evidenced by an ADR delivered to the Tender Agent by an ADS Holder are to be tendered pursuant to the Tender Offer, such person should fill in the number of ADSs that are to be tendered with respect to a given ADR in the section labeled “Total Number of ADSs Tendered” in the Letter of Transmittal. In such case, the remaining ADSs evidenced by the old ADR will be issued to the registered holder in uncertificated form and a statement evidencing such issuance will be mailed to the registered holder as soon as practicable after announcement of the take-up level. All ADSs evidenced by ADRs properly delivered to the ADS Depositary will be deemed to have been tendered at the price(s) properly set forth in the Letter of Transmittal. If fewer than all of the ADSs evidenced by ADRs delivered to the ADS Depositary are eligible for purchase because of pro-rata scale down, any ADSs not purchased will be sent to registered holder in uncertificated form (or as indicated in the “Special Delivery Instructions” in the Letter of Transmittal) as promptly as practicable following the date on which the pro-rata scale down is announced. 23 Irregularities; Validity of Tender If a registered ADS Holder fails to enter a price in the Letter of Transmittal with respect to ADSs evidenced by one or more ADRs enclosed with a signed Letter of Transmittal, the holder will be deemed for the purpose of the Tender Offer to have tendered the designated number of ADSs at the Strike Price. If an ADS Holder does not indicate the number of ADSs tendered, such holder will be deemed to have tendered all ADSs represented by the ADR(s) enclosed with the Letter of Transmittal. All questions as to the number of ADSs to be accepted, and the validity, form, eligibility (including the time of receipt) and acceptance for payment of any tender of ADSs will be determined by the Company and Davy, which determination shall be final and binding on all of the parties (except as otherwise required under applicable law). The Company and Davy reserve the absolute right to reject any or all tenders of Ordinary Shares or ADSs determined not to be in proper form and to waive any defect or irregularity in the tender of Ordinary Shares or ADSs. No tender of ADSs will be deemed to be validly made until all defects or irregularities have been cured or waived. In the event of a waiver, the consideration under the Tender Offer will not be dispatched until after the Letter of Transmittal, together with any required signature guarantees, is complete in all respects and the ADRs and/or other documents) of title satisfactory to the ADS Depositary have been received. None of Elan, Davy, the Dealer Manager, the Receiving Agent, the Tender Agent, the ADS Depositary or any other person is or will be obligated to give notice of any defects or irregularities in tenders, and none of them will incur any liability for failure to give any such notice. Signatures on Letter of Transmittal, Stock Powers and Endorsements If the Letter of Transmittal is signed by the registered holder(s) of the ADSs being tendered hereby, the signature(s) must correspond with the name(s) as written on the face of the ADRs without any change whatsoever. If any of the ADSs being tendered hereby are owned of record by two or more joint owners, all such owners must sign the Letter of Transmittal. If any of the ADSs being tendered with the Letter of Transmittal are registered in different names on different ADRs, it will be necessary to complete, sign and submit as many separate Letters of Transmittal as there are different registrations of ADSs. If the Letter of Transmittal or any ADRs or stock powers are signed by trustees, executors, administrators, guardians, attorneys-in-fact, officers of corporations or others acting in a fiduciary or representative capacity, such persons should so indicate when signing, and proper evidence satisfactory to Davy of their authority so to act must be submitted. When the Letter of Transmittal is signed by the registered holder(s) of the ADSs listed and transmitted thereby, no endorsements of certificates or separate stock powers are required unless payment of the purchase price and/or delivery of ADRs for ADSs not tendered or not purchased are to be issued to a person other than the registered holder(s). Signatures on such ADRs or stock powers must be guaranteed by a participant in the Securities Transfer Agents Medallion Program, the New York Stock Exchange Medallion Program or the Stock Exchanges Medallion Program (an “Eligible Institution”). If the Letter of Transmittal is signed by a person other than the registered holder(s) of the ADSs listed, the ADRs must be endorsed or accompanied by appropriate stock powers signed exactly as the name(s) of the registered holder(s) appear(s) on the ADRs evidencing such ADSs. Signatures on such ADRs or stock powers must be guaranteed by an Eligible Institution. If you Require Additional Assistance. If you are an ADS Holder or Ordinary Shareholder in the United States and have questions on how you can participate in the Tender Offer, please call the Dealer Manager at +1 877-531-8365 or the Information Agent at +1 866-216-0462. 4. Rights of withdrawal for US Shareholders Except as otherwise provided in this paragraph 4 and in paragraph 3 of Part IV, tenders of Ordinary Shares and/or ADSs pursuant to the Tender Offer are irrevocable. Tenders of Ordinary Shares may be revoked as 24 specified in paragraph 3 of Part IV. ADSs tendered pursuant to the Tender Offer may be withdrawn at any time prior to the ADS Closing Date in accordance with the procedures described below. To be effective, a written notice of withdrawal must be received by the Tender Agent to whom the Tender Form or the Letter of Transmittal was originally sent and must specify the name of the person having tendered Ordinary Shares or ADSs in the Tender Offer, the number of Ordinary Shares and/or ADSs to be withdrawn and (if an ordinary share certificate or ADR has been delivered) the name of the registered holder of the ordinary shares or ADSs, as the case may be, if different from the name of the person who tendered such securities pursuant to the Tender Offer. If after 12:00 midnight (New York City time) on the night of Friday 3 May 2013 we have not accepted for payment the ADSs you have tendered, you may also withdraw your ADSs at any time thereafter. In respect of ADSs, if ADRs have been delivered or otherwise been identified to the Tender Agent then, prior to the physical release of such ADSs, the certificate numbers shown on such ADRs must be submitted. If ADSs have been delivered pursuant to the procedures for book-entry transfer described in paragraph 3 of this Part III, any notice of withdrawal must also specify the name and number of the account at DTC to be credited with the withdrawn ADSs and must otherwise comply with DTC’s procedures. Withdrawals of tendered ADSs may not be rescinded, and any ADS properly withdrawn will thereafter be deemed not validly tendered for purposes of the Tender Offer. However, withdrawn ADSs may be re-tendered by again following the procedures described in paragraph 3 of this Part III at any time on or prior to 5.00 p.m. (New York City time) on 17 April 2013. All questions as to the validity (including time of receipt) of notices of withdrawal will be determined by the Company in its sole discretion, which determination shall be final and binding (except as otherwise required under applicable law). None of Elan, Davy, the Dealer Manager, the Receiving Agent, the ADS Depositary, the Tender Agent or any other person is or will be obligated to give notice of any defects or irregularities in any notice of withdrawal, and none of them will incur any liability for failure to give any such notice. 5. Settlement The pro-rata scale down and settlement procedures with respect to the Tender Offer will be consistent with Irish practice, which may differ from the US tender offer practice in certain respects, particularly with regard to the pro-rata scale down and date of payment. If the Tender Offer is oversubscribed, the pro-rata scale down procedure with respect to the Tender Offer will be conducted as permitted under regulations applicable to companies listed on the Irish Stock Exchange, which may differ from procedures typically used in US tender offers. If the aggregate cost of Ordinary Shares (including Ordinary Shares underlying ADSs) tendered exceeds US$1 billion (excluding expenses) all valid tenders of Ordinary Shares at a price at or (if applicable) below the Strike Price or as a Strike Price Tender by a Shareholder will be scaled down pro-rata to the total number of Ordinary Shares so tendered by that Shareholder, such that the total cost of Ordinary Shares (including Ordinary Shares represented by ADSs) purchased pursuant to the Tender Offer does not exceed US$1 billion (excluding expenses). All Ordinary Shares tendered at prices above the Strike Price will be rejected and will not be purchased by Davy. All Ordinary Shares successfully tendered will be purchased by Davy, as principal, at the Strike Price. Payment of the consideration due under the Tender Offer will be sent to the respective Shareholders and ADS Holders or their appointed agents on or about the respective dates designated in the “Expected Timetable of Principal Events” and the “Expected Timetable Applicable to ADS Holders”, at the risk of the person entitled thereto. Computershare, as Receiving Agent, will receive all cash payments of proceeds for successfully tendered ADSs from Davy and Computershare will pay out in US dollars by CREST payment to the Tender Agent via the nominee account of the ADS Depositary, in respect of Ordinary Shares underlying the ADSs and then (ii) the Transfer Agent will make payment in US dollars by check drawn on or wire transfer issued by a US bank, in respect of ADSs. 25 6. Certain US tax considerations Set forth below is a summary of certain US federal income tax considerations relevant to the tender of Ordinary Shares or ADSs pursuant to the Tender Offer by US Holders that hold the Ordinary Shares or ADSs as capital assets. This summary is based on interpretations of the Internal Revenue Code of 1986, as amended (the “Code”), regulations issued thereunder, and rulings and decisions currently in effect (or in some cases proposed), all of which are subject to change. Any such change may be applied retroactively and may adversely affect the federal income tax consequences described below. This discussion is not binding on the US Internal Revenue Service (the “IRS”) or the courts, and we do not intend to request a ruling from the IRS with respect to the Tender Offer. This summary does not address the US federal estate and gift tax consequences or any US state or local or non-US tax consequences to any particular investor, and does not address persons in special tax situations such as: ● banks, thrifts, and other financial institutions; ● insurance companies; ● regulated investment companies; ● real estate investment trusts; ● S corporations; ● brokers, dealers, or traders in securities or foreign currencies; ● small business investment companies; ● tax-exempt organizations, retirement plans, individual retirement accounts and other tax-deferred or tax-advantaged accounts; ● persons holding the Ordinary Shares or ADSs as part of a straddle, hedge, synthetic security, conversion or integrated transaction for tax purposes; ● persons subject to the alternative minimum tax; ● persons whose functional currency for US federal income tax purposes is not the US dollar; ● tax transparent entities such as partnerships, or persons holding Ordinary Shares or ADSs through tax transparent entities; ● persons who own or are deemed to own, directly, indirectly, or constructively 10% or more of the total combined voting power of all classes of our voting stock either before or after the Tender Offer; ● persons who acquired Ordinary Shares or ADSs pursuant to the exercise of any employee share option or otherwise as compensation; ● persons who are former citizens or former long-term residents of the United States (i.e., US expatriates); or ● persons who are not US Holders. INVESTORS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE APPLICATION OF THE US FEDERAL TAX RULES TO THEIR PARTICULAR CIRCUMSTANCES AS WELL AS THE STATE, LOCAL, NON-US AND OTHER TAX CONSEQUENCES TO THEM OF THE PURCHASE, OWNERSHIP AND DISPOSITION OF THE ORDINARY SHARES OR ADSs. 26 As used in this discussion, a “US Holder” is any beneficial owner of the Ordinary Shares or ADSs that is for US federal income tax purposes: ● an individual who is a citizen or resident of the United States; ● a corporation (or other entity treated as a corporation for US federal income tax purposes) created or organized in the United States or under the laws of the United States, any state or political subdivision thereof or the District of Columbia; ● an estate, the income of which is subject to US federal income taxation regardless of its source; or ● a trust that is subject to the primary supervision of a court within the United States and the control of one or more US persons for all substantial decisions of the trust. For US federal income tax purposes, US Holders of ADSs are treated as the owners of the underlying Ordinary Shares. Tax Treatment of US Holders that Do Not Participate in the Tender Offer Except as discussed below, for Shareholders that do not participate in the Tender Offer, the Tender Offer generally will not result in any US Federal income tax consequences. Nevertheless, in the event that any Shareholders that tender Ordinary Shares or ADSs pursuant to the Tender Offer are treated as receiving a distribution from Elan, as described below under the heading “Treatment as a Distribution,” and the Tender Offer is not treated as an “isolated” redemption of stock for US federal income tax purposes, then the IRS could successfully assert that any US Holder whose proportionate interest in Elan’s equity increases in connection with the Tender Offer should be treated as receiving a “constructive” distribution from Elan equal to the fair market value of such increase, regardless of whether such US Holder participates in the Tender Offer. Any such constructive distribution would be treated as described under the heading “Treatment as a Distribution.” Holders should consult their own tax advisors regarding the possibility that the Tender Offer could give rise to a constructive distribution to them. Tax Treatment of US Holders that Participate in the Tender Offer A US Holder that exchanges Ordinary Shares or ADSs for cash pursuant to the Tender Offer will be treated for US federal income tax purposes either as recognizing gain or loss from a disposition of the Ordinary Shares or ADSs, or as receiving a distribution from Elan, depending on the US Holder’s particular circumstances. Treatment as a Taxable Disposition A US Holder that exchanges Ordinary Shares or ADSs for cash pursuant to the Tender Offer will be treated for US federal income tax purposes as recognizing gain or loss from a disposition of the Ordinary Shares or ADSs if the exchange: ● results in a “complete termination” of the US Holder’s equity in Elan, ● results in a “substantially disproportionate” redemption with respect to the US Holder, or ● is “not essentially equivalent to a dividend” with respect to the US Holder. In determining whether any of these tests is satisfied, a US Holder must take into account not only the Ordinary Shares or ADSs that the US Holder actually owns, but also Ordinary Shares or ADSs that the US Holder constructively owns, including Ordinary Shares or ADSs that are owned (actually or, in some cases, constructively) by certain related individuals and certain entities in which the US Holder has an interest or that have an interest in the US Holder, as well as any Ordinary Shares or ADSs that the US Holder has an option to acquire. In addition, contemporaneous dispositions or acquisitions by a US Holder or by related individuals or entities may be taken into account in determining whether any of these tests is satisfied. Finally, Davy may not purchase all Ordinary Shares or ADSs tendered pursuant to the Tender Offer, which may affect a US Holder’s ability to satisfy any of these tests. 27 A US Holder’s exchange of Ordinary Shares or ADSs for cash pursuant to the Tender Offer will result in a “complete termination” of the US Holder’s equity interest in Elan if either (i) the US Holder does not actually or constructively own any Ordinary Shares or ADSs immediately after the exchange, or (ii) the US Holder is not a natural person that does not actually own any Ordinary Shares or ADSs immediately after the exchange and effectively waives its constructive ownership of any Ordinary Shares and ADSs. US Holders should consult their own tax advisors regarding their ability to waive constructive ownership of the Ordinary Shares and ADSs. A US Holder’s exchange of Ordinary Shares or ADSs for cash pursuant to the Tender Offer will result in a “substantially disproportionate” redemption with respect to the US Holder if the percentage of the Ordinary Shares and ADSs that the US Holder actually and constructively owns immediately after the exchange is less than 80% of the percentage of Ordinary Shares and ADSs that the US Holder actually and constructively owns immediately after the exchange. A US Holder’s exchange of Ordinary Shares or ADSs for cash pursuant to the Tender Offer generally will be treated as “not essentially equivalent to a dividend” with respect to the US Holder if the exchange results in a “meaningful reduction” of the US Holder’s proportionate interest in Elan. The IRS has indicated in published rulings that a reduction in the proportionate interest of a stockholder in a publicly held corporation may be treated as a “meaningful reduction” if the stockholder owns less than 1% of the equity in the corporation and exercises no control over corporate affairs. However, whether a US Holder’s exchange of Ordinary Shares or ADSs for cash pursuant to the Tender Offer results in a “meaningful reduction” of the US Holder’s proportionate interest in Elan will depend on the US Holder’s particular facts and circumstances. Subject to the passive foreign investment company (“PFIC”) rules discussed below, if a US Holder that exchanges Ordinary Shares or ADSs for cash pursuant to the Tender Offer is treated for US federal income tax purposes as recognizing gain or loss from a disposition of the Ordinary Shares or ADSs, then the amount of such gain or loss generally will be equal to the difference between the amount realized upon the disposition (generally the cash amount received by the US Holder) of the Ordinary Shares or ADSs and the US Holder’s adjusted tax basis in the Ordinary Shares or ADSs. Generally, a US Holder’s adjusted tax basis in the Ordinary Shares or ADSs will initially equal the US dollar value of the holder’s cost and will be adjusted for any distributions that are not treated as dividends. The gain or loss generally will be capital gain or loss, and if the US Holder has held the Ordinary Share or ADSs for more than one year, long-term capital gain or loss. Non-corporate US Holders (including individuals) generally are entitled to preferable rates of taxation in respect of long-term capital gains. The deductibility of capital losses is subject to limitations. Treatment as a Distribution If a US Holder that exchanges Ordinary Shares or ADSs for cash pursuant to the Tender Offer is not treated for US federal income tax purposes as recognizing gain or loss from a disposition of the Ordinary Shares or ADSs (as described above under the heading “—Treatment as a Taxable Disposition”), then the US Holder will be treated as receiving a distribution from Elan. Subject to the PFIC rules discussed below, the gross amount of any distribution made by Elan (or deemed to be made by Elan) to a US Holder with respect to the Ordinary Shares or ADSs (including the amount of any withholding tax) will generally be included in the holder’s gross income in the year actually or constructively received, as foreign source dividend income, but only to the extent that the distribution is paid out of Elan’s current or accumulated earnings and profits (as determined under US federal income tax principles). To the extent, if any, that the amount of the distribution exceeds our current and accumulated earnings and profits (as determined under US federal income tax principles), the excess will be treated first as a tax-free return of the US Holder’s adjusted tax basis in the holder’s Ordinary Shares or ADSs and then, to the extent such excess exceeds such adjusted tax basis, as capital gain. We do not intend to calculate our earnings and profits under US federal income tax principles. Therefore, if treatment of a distribution by the Company as a dividend would increase a US Holder’s US federal income tax liability, the US Holder should expect that any such distribution will be treated as a dividend even if the distribution might otherwise be treated as a tax-free return of basis or as capital gain under the rules described above. Any dividends Elan pays will not be eligible 28 for the dividends-received deduction allowed to US corporations in respect of dividends received from other US corporations. Provided that the Company has not been and does not become a PFIC (as discussed below), dividends, if any, received by non-corporate US Holders generally will be eligible for reduced rates of taxation applicable to “qualified dividend income,” subject to minimum holding period requirements and certain other requirements and limitations. If a US Holder is treated as receiving a distribution from Elan pursuant to the Tender Offer, the US Holder’s adjusted tax basis in its remaining Ordinary Shares or ADSs generally will be increased by the US Holder’s adjusted tax basis in the Ordinary Shares or ADSs that the US Holder exchanged for cash pursuant to the Tender Offer, and decreased by any portion of the distribution that was treated as a tax-free return of the US Holder’s adjusted tax basis in the holder’s Ordinary Shares or ADSs. Because more than 50% of the total combined voting power of all classes of Elan’s shares entitled to vote or the total value of the Company’s shares may be owned by US persons, a portion of any distribution received by a US Holder of Ordinary Shares or ADSs may be treated as US source income for purposes of calculating the US Holder’s entitlement to US foreign tax credits. However, a US Holder entitled to benefits under the Ireland-US Income Tax Treaty may elect to treat as foreign-source income any portion of our dividends that otherwise would be treated as US-source pursuant to the rule described in the preceding sentence, in which event Elan’s dividends must be separated from other income items for purposes of calculating the US Holder’s foreign tax credit. US Holders should consult their own tax advisors about the desirability of making, and the method of making, such an election and the application of the foreign tax credit provisions to them. Payment in Foreign Currency The amount of any cash received by a US Holder pursuant to the Tender Offer that is paid in any non-US currency (a “foreign currency”) will equal the US dollar value of the foreign currency on the date the cash is actually or constructively received regardless of whether the foreign currency is converted into US dollars. The US Holder will have a basis in the foreign currency equal to its US dollar value on the date of receipt. Any gain or loss realized on a subsequent conversion or other disposition of the foreign currency will be treated as ordinary income or loss. If the foreign currency is converted into US dollars on the date of receipt, a US Holder generally should not recognize foreign currency gain or loss in respect of the conversion. Passive Foreign Investment Company Based on the past, current and anticipated valuation of our assets, including goodwill, and the composition of the Company’s income and assets, including estimates of the Company’s expected gross income from operations, the Company believes that it was not a PFIC for the taxable year ending December 31, 2012 and does not expect to be a PFIC for US federal income tax purposes for the taxable year ending December 31, 2013 or for the foreseeable future. Because there are uncertainties in the application of the relevant rules and because PFIC status requires a factual determination made annually after the close of each taxable year, including ascertaining the fair market value of assets on a quarterly basis and the character of our assets and of each item of income we earn, there can be no assurance that the Company will not be a PFIC for the current taxable year or any future taxable year. If the Company is treated as a PFIC, certain adverse consequences could apply to payments made with respect to the Tender Offer, including that gain on the disposition of Ordinary Shares or ADSs in the Tender Offer could be treated as ordinary income and subject to additional tax in the nature of interest or distributions deemed made on the Ordinary Shares or ADSs in the Tender Offer would fail to qualify as “qualified dividend income” subject to reduced rates and could be subject to additional tax in the nature of interest, and additional reporting requirements would apply. If the Company is treated as a PFIC, a US Holder may not be able to make a timely “qualified electing fund” (“QEF”) or “mark-to-market” election in respect of its Ordinary Shares or ADSs, which might have mitigated these adverse tax consequences. US Holders should consult with their tax advisors as to the effect of these rules. 29 Backup Withholding Tax and Information Reporting A US Holder of Ordinary Shares or ADSs may be subject to information reporting requirements and backup withholding tax for amounts paid with respect to the Tender Offer, unless the holder: ● is a corporation or comes within certain other exempt categories, and when required, demonstrates this fact; or ● provides a correct taxpayer identification number, certifies that it is not subject to backup withholding and otherwise complies with applicable requirements of the backup withholding rules. A US Holder who does not provide a correct taxpayer identification number may be subject to penalties imposed by the IRS. Any amount withheld under backup withholding rules generally will be creditable against a US Holder’s US federal income tax liability and may entitle such US Holder to a refund, provided that a US Holder timely furnishes certain information to the IRS. A US Holder generally will not be subject to backup withholding tax on amounts paid pursuant to the Tender Offer if the US Holder completes the IRS Form W-9 that accompanies the Letter of Transmittal and the form indicates that the US Holder is not subject to backup withholding tax. 7. Substitute Tender Forms All ADS Holders have been sent a Letter of Transmittal for use in tendering their ADSs pursuant to the Tender Offer. All US holders of Ordinary Shares not represented by ADSs have been sent a Tender Form for use in tendering their Ordinary Shares pursuant to the Tender Offer. Should any US Shareholder or ADS Holder receive an incorrect form with which to tender, he or she should telephone the Information Agent. 8. Procedures for nominees Nominees who hold Ordinary Shares or ADSs for the account of others, such as brokers, trustees or nominees should notify and distribute this document, the Notice (when received) and the Tender Form or Letter of Transmittal (or requests for instructions regarding tenders), as applicable, to the respective beneficial owners of such Ordinary Shares or ADSs as soon as possible to ascertain such beneficial owners’ intentions and to obtain instructions with respect to the Tender Offer. If a beneficial owner so instructs, the nominee should follow the tender procedures described herein. In addition, beneficial owners should contact the nominee and request the nominee to affect tenders in accordance with the beneficial owner’s instructions. Beneficial owners who hold Ordinary Shares or ADSs through more than one bank, broker or other nominee should arrange for separate tenders to be submitted by each such registered holder. 9. Certain provisions concerning tenders The failure of any person to receive a copy of this document or the Tender Form or Letter of Transmittal, as applicable, shall not invalidate any aspect of the Tender Offer. Additional copies of this document and the Letter of Transmittal, may be obtained from the Information Agent at +1 866-216-0462. No acknowledgment of receipt of any Tender Forms, Letters of Transmittal, certificates and/or other documents of title will be given. 10. Contact Information for ADS Holders The Tender Agent for the Tender Offer is: Citibank, N.A. By mail: Citibank, N.A. c/o Voluntary Corporate Actions P.O. Box 43011 Providence, RI 02940-3011 30 By hand or overnight courier: Citibank, N.A. c/o Voluntary Corporate Actions 250 Royall Street, Suite V Canton, MA 02021 For the avoidance of doubt, the conditions referred to at paragraph 2 of Part IV of this document apply to the Tender Offer and therefore also apply to any tender of ADSs pursuant to the Tender Offer. ADS Holders should note that once their ADSs are tendered, they may not be sold, transferred, charged or otherwise disposed of unless their ADSs are withdrawn pursuant to the withdrawal provisions of the Tender Offer. 31 PART IV DETAILS OF THE TENDER OFFER IN RESPECT OF ORDINARY SHARES This Part IV relates to Ordinary Shares and the Tender Offer in respect of the Ordinary Shares (and not ADSs). Except as otherwise expressly noted and except as set forth in this Part IV, this Part IV does not apply to ADSs or the tender of ADSs. However, as a tender of ADSs will be deemed to be an instruction to the Tender Agent to cause the Custodian of the ADS Depositary to tender the Ordinary Shares underlying the tendered ADSs, the following Part IV contains information relevant to ADS Holders as well as holders of Ordinary Shares. ADS Holders are directed to Part III of this Circular for further details of the Tender Offer with respect to ADSs. 1. Introduction Shareholders are hereby invited to tender Ordinary Shares for purchase by Davy (who will then sell the Ordinary Shares to Elan under the Repurchase Deed, as described below) on the terms and subject to the Conditions set out in this Circular and, in the case of Shareholders holding certificated Ordinary Shares, the accompanying Tender Form. Shareholders do not have to tender any Ordinary Shares if they do not wish to do so. The rights of Shareholders who choose not to tender their Ordinary Shares will be unaffected. Under the Repurchase Deed, the Company shall purchase, and Davy shall sell to the Company, the Ordinary Shares purchased by Davy pursuant to the Tender Offer. It is the Company’s intention to cancel all of the Ordinary Shares acquired by the Company under the Repurchase Deed. 2. Terms and Conditions of the Tender Offer The Tender Offer is conditional on the following (the “Conditions”): the passing, as an ordinary resolution, of the Resolution to be set out in the Notice of the Extraordinary General Meeting; the Company continuing to have sufficient Profits Available for Distribution up to the Ordinary Share Closing Date to purchase, under the Repurchase Deed, the Ordinary Shares (including Ordinary Shares represented by ADSs) to be purchased by Davy pursuant to the Tender Offer; Davy, acting reasonably, being satisfied at all times up to Completion that the Company and EIS have complied with their obligations, and are not in breach of any of the representations and warranties given by them under the Davy Agreements; the closing of the Tysabri Transaction; in the reasonable opinion of the Directors and Davy, there shall not have occurred prior to Completion a material adverse change in or affecting, or any development reasonably likely to give rise to or involve a prospective material adverse change in or affecting, the condition (financial, operational, legal or otherwise), earnings, reserves, management, business affairs, solvency, properties, assets, liabilities, capitalisation, stockholders’ equity, operations, licences, results of operations, credit rating or prospects of the Company or any other member of the Group, whether or not arising in the ordinary course of business; in the reasonable opinion of the Directors and Davy there shall not have occurred at any time prior to Completion and it is unlikely that, in the reasonable opinion of the Directors and Davy, there will occur immediately after Completion: any material adverse change in the financial markets in the United States, Ireland or in any member or associate member of the European Union or the international financial 32 markets, any outbreak or escalation of hostilities, war, act of terrorism, declaration of emergency or martial law or other calamity or crisis or event or any change or development involving a prospective change in national or international political, financial, economic, monetary or market conditions or currency exchange rates or controls; any suspension of, or occurrence of material limitations to trading in any securities of the Company by the NYSE or the Irish Stock Exchange or any other exchange or over the counter market, or of trading generally on the NYSE or the Irish Stock Exchange, or minimum or maximum prices for trading having been fixed, or maximum ranges for prices of securities having been required, by any of said exchanges or by order of any governmental authority, or a material disruption in commercial banking or securities settlement or clearance services in the United States or in Europe; or a declaration of a banking moratorium by the United States, Ireland or any member or associate member of the European Union; in the reasonable opinion of the Directors and Davy, there shall not have occurred at any time prior to Completion any threatened, instituted, or pending action, proceeding, application or counterclaim by or before any court or governmental, administrative or regulatory agency or authority, domestic or foreign, or any other person or tribunal, domestic or foreign, which: challenges or seeks to challenge, restrain, prohibit or delay the making of the Tender Offer, the acquisition of the Ordinary Shares (including Ordinary Shares represented by ADSs) in the Tender Offer, or any other matter relating to the Tender Offer and subsequent repurchase of Ordinary Shares, or seeks to obtain any material damages or otherwise relating to the transactions contemplated by the Tender Offer and subsequent repurchase of Ordinary Shares; seeks to make the purchase of, or payment for, some or all of the Ordinary Shares (including Ordinary Shares represented by ADSs) pursuant to the Tender Offer illegal or results in a delay in the ability to accept for payment or pay for some or all of the Ordinary Shares; seeks to make the repurchase, or payment for, some or all of the Ordinary Shares (including Ordinary Shares represented by ADSs) to be repurchased by the Company pursuant to the subsequent repurchase, illegal or results in a delay in the ability to accept payment or pay for some or all of such repurchased Ordinary Shares; or otherwise could reasonably be expected to materially adversely affect the condition (financial, operational, legal or otherwise), earnings, reserves, management, business affairs, solvency, properties, assets, liabilities, capitalization, stockholders’ equity, operations, licenses, results of operations, credit rating or prospects of the Company or any other member of the Group or any of their respective affiliates, whether or not arising in the ordinary course of business, taken as a whole, or the value of the Ordinary Shares (including Ordinary Shares represented by ADSs); in the reasonable opinion of the Directors and Davy, there shall not have occurred at any time prior to Completion any action taken or any statute, rule, regulation, judgment, decree, injunction or order (preliminary, permanent or otherwise) proposed, sought, enacted, entered, promulgated, enforced or deemed to be applicable to the Tender Offer and the subsequent repurchase of Ordinary Shares or the Company or any other member of the Group or any of their respective affiliates by any court, government or governmental agency or other regulatory or administrative authority, domestic or foreign, which: indicates that any approval or other action of any such court, agency or authority may be required in connection with the Tender Offer, the purchase of the Ordinary Shares 33 (including Ordinary Shares represented by ADSs) thereunder or the subsequent repurchase of Ordinary Shares; could reasonably be expected to prohibit, restrict or delay consummation of the Tender Offer or the subsequent repurchase of Ordinary Shares; or otherwise could reasonably be expected to materially adversely affect the condition (financial, operational, legal or otherwise), earnings, reserves, management, business affairs, solvency, properties, assets, liabilities, capitalization, stockholders’ equity, operations, licenses, results of operations, credit rating or prospects of the Company or any other member of the Group or any of their respective affiliates, whether or not arising in the ordinary course of business, taken as a whole, or the value of the Ordinary Shares (including Ordinary Shares represented by ADSs); Davy will not purchase the Ordinary Shares pursuant to the Tender Offer unless the Conditions have been satisfied or waived by Davy with the consent of the Company. If the Conditions are not satisfied or waived by 8.00 a.m. on the Ordinary Share Closing Date, the Tender Offer will lapse. Any decision with respect to the conditions of the Tender Offer made by the Company or Davy, as applicable, shall be made in the reasonable opinion of such person. The Conditions referred to above are for the sole benefit of the Company and Davy and may be asserted by the Company and Davy regardless of the circumstances giving rise to any such condition, and may be waived by Davy, in whole or in part, at any time and from time to time in Davy’s reasonable discretion. The failure at any time to exercise any of the foregoing rights will not be deemed a waiver of any right, and each such right will be deemed an ongoing right that may be asserted at any time and from time to time. In certain circumstances, if any of the conditions described above are waived, there may be a requirement to extend the expiration of the Tender Offer. Any determination by Davy and the Company concerning the events described above will be final and binding on all parties. Ordinary Shares may be tendered under the Tender Offer in the following ways: as a Strike Price Tender; as a tender at a single price being one of the prices in the Price Range; or as a tender at different prices in the Price Range (including Strike Price Tenders). Any tender, other than a Strike Price Tender, must be expressed, in the case of Ordinary Shareholders, at one of the Price Range Increments indicated on the Tender Form (in the case of certificated Ordinary Shareholders) or as explained in paragraph 3 of Part IV of this Circular (in the case of uncertificated Ordinary Shares), or in the case of ADS holders, at one of the share prices indicated on the Letter of Transmittal. The total number of Ordinary Shares tendered by any Shareholder at price(s) in the Price Range and/or as Strike Price Tenders must not exceed the total number of Ordinary Shares held by that Shareholder at 8.00 a.m. (Irish time) on the Ordinary Share Closing Date (unless the Tender Offer is extended). The Tender Offer in respect of Ordinary Shares is available only to Shareholders who hold Ordinary Shares at 8.00 a.m. (Irish time) on the Ordinary Share Closing Date (or such other date to which the Tender Offer is extended) and in respect of the number of Ordinary Shares they hold. No Ordinary Shares may be tendered in the Tender Offer by guaranteed delivery. Tenders in respect of certificated Ordinary Shares may be revoked by written notice received by the Registrars, Computershare, any time until 8.00 a.m. (Irish time) on 18 April 2013. Tenders in respect of uncertificated Ordinary Shares may be revoked by input and settlement in CREST of an ESA 34 Instruction in accordance with the procedures set out in this Part IV anytime until 8.00 a.m. on 18 April 2013. After 8.00 a.m. (Irish time) on 18 April 2013, all tenders of Ordinary Shares will be irrevocable. All questions as to the validity of notices of withdrawal (including time of receipt) or ESA Instructions, as applicable, will be determined by Elan and Davy, in their sole discretion, which determination shall be final and binding (except as otherwise required under applicable law). None of Elan, Davy, the Dealer Manager, the Receiving Agent, the ADS Depositary, the Information Agent or any other person is or will be obliged to give notice of any defects or irregularities in any notice of withdrawal or ESA Instruction, and none of them will incur any liability for failure to give any such notice. Notwithstanding the foregoing, if not accepted for payment as provided in this Circular prior to 12.00 midnight (New York City time) on 3 May 2013, you may withdraw tendered Ordinary Shares at any time thereafter. Subject to paragraph 2.23 below, the Tender Offer will close at 8.00 a.m. (Irish time) on the Ordinary Share Closing Date and no tenders received after that time will be accepted. All or any part of a holding of Ordinary Shares may be tendered. Ordinary Shares successfully tendered will be sold to Davy fully paid and free from all liens, charges, equitable interests and encumbrances and with all rights attaching to the same. Successfully tendered Ordinary Shares will then be repurchased from Davy by Elan pursuant to the Repurchase Deed and such Ordinary Shares will subsequently be cancelled and will not rank for any future dividends. Tenders in respect of Ordinary Shares held in certificated form must be made on the accompanying Tender Form, duly completed in accordance with the instructions set out below and in the Tender Form (which constitute part of the terms of the Tender Offer). Such tenders will only be valid when the procedures contained in this document and in the Tender Form, are complied with. Tenders in respect of Ordinary Shares held in uncertificated form in CREST must be made by the input and settlement of a TTE Instruction in CREST in accordance with the instructions set out in this Part IV and the relevant procedures in the CREST Manual which together constitute part of the terms of the Tender Offer. Such tenders will only be valid when the procedures contained in this document and in the relevant parts of the CREST Manual are complied with. The Tender Offer and all tenders will be governed by and construed in accordance with Irish law and only to the extent applicable US federal law. Delivery of a Tender Form or the input of a TTE Instruction in CREST, as applicable, will constitute submission to the jurisdiction of the Irish courts. Subject to paragraph 2.23 below, the results of the Tender Offer and, if applicable, the extent to which tenders will be scaled down pro-rata, will be announced by 5.00 p.m. (New York time) on 18 April 2013 (unless the Tender Offer is extended). All documents and remittances sent by or to Shareholders and all instructions made by or on behalf of a Shareholder in CREST will be sent or made (as the case may be) at the risk of the person entitled thereto. If the Tender Offer is not consummated, in respect of Ordinary Shares held in certificated form, share certificates and other documents of title will be returned by post not later than ten Business Days after the date of such lapse or, in respect of Ordinary Shares held in uncertificated form (that is, in CREST), the Escrow Agent will provide instructions to Euroclear to transfer all Ordinary Shares held in escrow balances by TFE Instruction to the original available balances to which those Ordinary Shares relate. If part only of a Shareholder’s tendered Ordinary Shares are accepted pursuant to the Tender Offer, the relevant Shareholder will be entitled to receive the following: ● for Ordinary Shares held in certificated form, a certificate in respect of the unsold Ordinary Shares; or 35 ● for Ordinary Shares held in uncertificated form (that is, in CREST), the transfer by the Escrow Agent by TFE Instruction to the original available balances of those unsold Ordinary Shares or the credit of the balance of the unsold Ordinary Shares by the Escrow Agent by an ARAN message. Further copies of the Tender Form may be obtained on request from the Shareholder Helpline on (01) 447 5107 (from Ireland) and +(from outside Ireland) or from the Registrars. If you are a US Shareholder and have questions on how you can participate in the Tender Offer, please call the Information Agent at 1-866-216-0462 (toll-free from the US) and using the applicable country code from outside the US from 9.00 a.m. to 11.00 p.m. (New York City time) Monday through Friday, and from 10.00 a.m. to 4.00 p.m. (New York City time) on Saturday or the Dealer Manager at +1 877- 531-8365. The lowest price at which tenders will be accepted is US$11.25. The highest price at which tenders will be accepted is US$13.00. Only tenders made at the Price Range Increments will be accepted. The Strike Price will be the lowest price per Ordinary Share that will allow Davy to purchase the maximum number of Ordinary Shares having a total cost not exceeding US$1 billion (excluding expenses) or such lesser number of Ordinary Shares as are validly tendered pursuant to the Tender Offer. If the aggregate cost for all Ordinary Shares at the Strike Price (including Ordinary Shares represented by ADS) tendered is US$1 billion or less (excluding expenses), all Ordinary Shares validly tendered will be purchased. If the aggregate cost to purchase Ordinary Shares tendered exceeds US$1 billion, all valid tenders of Ordinary Shares at a price at or (if applicable) below the Strike Price or as a Strike Price Tender by a Shareholder will be scaled down pro-rata to the total number of Ordinary Shares so tendered by that Shareholder, such that the total cost of Ordinary Shares (including Ordinary Shares represented by ADSs) purchased pursuant to the Tender Offer does not exceed US$1 billion (excluding expenses). All Ordinary Shares tendered at prices above the Strike Price will be rejected and will not be purchased by Davy. All Ordinary Shares successfully tendered will be purchased by Davy at the Strike Price. All Ordinary Shareholders (other than the Custodian) who tender Ordinary Shares at a price below or at the Strike Price or as Strike Price Tenders will receive the Euro Equivalent Strike Price for all successful tenders accepted, subject, where applicable, to the scaling-back arrangements described in this Part IV. ADS Holders should refer to Part III of this Circular for details regarding the tender of Ordinary Shares (represented by ADSs) at the Strike Price. All questions as to the number of Ordinary Shares tendered, the price to be paid therefor and the validity, form, eligibility (including the time of receipt) and acceptance for payment of any tender of Ordinary Shares will be determined by the Company and Davy in their sole discretion, which determination shall be final and binding on all of the parties (except as otherwise required under applicable law). The Company and Davy reserve the absolute right to reject any or all tenders they determine not to be in proper form or the acceptance or payment for which may, in the opinion of the Company and Davy, be unlawful. The Company and Davy also reserve the absolute right to waive any defect or irregularity in the tender of any particular Ordinary Shares or any particular holder thereof. No tender of Ordinary Shares will be deemed to be validly made until all defects or irregularities have been cured or waived. In the event of a waiver, the consideration under the Tender Offer will not be dispatched (in respect of certificated Ordinary Shares) or made by way of a CREST payment (in respect of uncertificated Ordinary Shares), until after (in the case of certificated Ordinary Shares) the Tender Form is complete in all respects and the share certificates and/or other document(s) of title satisfactory to the Company and Davy have been received or (in the case of uncertificated Ordinary Shares), the relevant TTE Instruction has settled. None of the Company, Davy, the Dealer Manager, the Registrars, the ADS Depositary, the Tender Agent, the Receiving Agent, the Information Agent or 36 any other person is or will be obliged to give notice of any defects or irregularities in tenders, and none of them will incur any liability for failure to give any such notice. Ordinary Shares will be purchased pursuant to the Tender Offer free of commissions and dealing charges. Subject to paragraph 2.23 below all Ordinary Shares successfully tendered will be purchased by Davy, as principal and not as agent, nominee or trustee, at the Strike Price. Should any fractions arise from any scaling down, the number of Ordinary Shares accepted shall be rounded down to the nearest whole Ordinary Share. The failure of any person to receive a copy of this Tender Offer document or the Tender Form shall not invalidate any aspect of the Tender Offer. Davy reserves the right, at any time prior to the announcement of the results of the Tender Offer and with the prior consent of the Company, to amend the terms and conditions of the Tender Offer in order to comply with any applicable rules and regulations, including rules and regulations of the SEC. Davy also reserves the right, at any time prior to the announcement of the results of the Tender Offer and with the prior consent of the Company, to revise the Price Range or change the aggregate value of the Tender Offer, based on market conditions and/or other factors, subject to compliance with applicable legal and regulatory requirements. Davy reserves the right, at any time prior to the announcement of the results of the Tender Offer to purchase Ordinary Shares (including Ordinary Shares represented by ADSs) which are successfully tendered as part of and within the terms of the Tender Offer as agent of the Company and not as principal and otherwise on the same terms and conditions of the Tender Offer. Subject to any applicable rules and regulations of the SEC, Davy also reserves the right, at any time prior to the announcement of the results of the Tender Offer and with the prior consent of the Company to extend the period during which the Tender Offer is open, in which event the terms “Ordinary Share Closing Date” and “ADS Closing Date” shall mean the latest time and date at which the Tender Offer applicable to Ordinary Shares, and ADSs respectively as so extended, shall close. The Company shall notify Shareholders of any such revision, change or extension promptly by public announcement. The Company will post such announcement on its website, deliver such announcement through a Regulatory Information Service not later than 8.00 a.m. (Irish time) and by press release in the US and file such announcement with the SEC no later than the earlier of 9.00 a.m. (New York City time) and the first opening of the NYSE in each case, on the next US Business Day after the scheduled expiration date of the Tender Offer. Additionally, any change to the number of Ordinary Shares (including Ordinary Shares represented by ADSs) that is subject to the Tender Offer will be made in accordance with any applicable US securities laws and the rules of the NYSE. 3. Procedure for tendering Different procedures for Ordinary Shares in certificated and uncertificated form If you hold Ordinary Shares in certificated form, you may only tender such Ordinary Shares by completing and returning the Tender Form in accordance with the instructions set out in paragraph 3.2 below and the instructions printed on the form itself. If you hold Ordinary Shares in certificated form, but under different designations, you should complete a separate Tender in respect of each designation. Additional Tender Forms are available from Computershare by telephone on (01) 447 5107 (from inside Ireland) or on +(from outside Ireland). If you hold Ordinary Shares in uncertificated form (that is, in CREST) you may only tender such Ordinary Shares by TTE Instruction in accordance with the procedure set out in paragraph 3.3 below and, if those Ordinary Shares are held under different CREST Member Account IDs, you should send a separate TTE Instruction for each CREST Member Account ID. 37 ADS holders should follow the procedures set out in Part III of this Circular. No Ordinary Shares (including Ordinary Shares represented by ADSs) may be tendered in the Tender Offer by guaranteed delivery. Ordinary Shares held in certificated form (that is, not in CREST) Tenders of Ordinary Shares held in certificated form To tender your Ordinary Shares held in certificated form you must complete, sign and have witnessed the Tender Form. The completed, signed and witnessed Tender Form should be sent either by post along with the relevant share certificate or by hand during normal business hours to the Receiving Agent, Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, as soon as possible and, in any event, so as to be received not later than 8.00 a.m. (Irish time) on 18 April 2013. No tenders received after that time will be accepted (unless the Ordinary Share Closing Date is extended). No acknowledgement of receipt of documents will be given. Any Tender Form received in an envelope postmarked in the Prohibited Territories or otherwise appearing to Davy or its agents to have been sent from any of those jurisdictions may be rejected as an invalid tender. For further information on Overseas Shareholders, see the section headed “Overseas Shareholders” below. The completed and signed Tender Form should be accompanied, where possible, by the relevant share certificate(s) and/or other document(s) of title. If your share certificate(s) and/or other document(s) of title are not readily available (for example, if they are with your stockbroker, bank or other agent) or are lost, the Tender Form should nevertheless be completed, signed and returned as described above so as to be received by the Receiving Agent, Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, not later than 8.00 a.m. (Irish time) on 18 April 2013 together with any share certificate(s) and/or document(s) of title that you may have available. In respect of those Ordinary Shares for which your certificate(s) is/are unavailable and you have been sent a Tender Form, a letter of indemnity can be obtained by writing to Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, or contacting them on the Shareholder Helpline, details of which are set out at the end of Part I. If a separate letter of indemnity is completed, this should be returned with the Tender Form as described above so as to be received by the Registrars at Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland, not later than 8.00 a.m. (Irish time) on 18 April 2013. Where you have either completed and returned the indemnity on a Tender Form or a separate letter of indemnity in respect of unavailable share certificates and you subsequently find or obtain the relevant share certificates, you should immediately send the certificate by hand or by post to the Receiving Agent at Computershare Investor Services (Ireland) Limited, Heron House, Corrig Road, Sandyford Industrial Estate, Dublin 18, Ireland. Withdrawal of Ordinary Shares held in certificated form Tenders in respect of certificated Ordinary Shares may be withdrawn by written notice received by the Receiving Agent at Computershare Investor Services (Ireland) Limited, at any time until 8.00 a.m. (Irish time) on 18 April 2013. After 8.00 a.m. (Irish time) on 18 April 2013, all tenders will be irrevocable. All questions as to the validity of notices of withdrawal (including time of receipt) will be determined by the Company and Davy in their sole discretion, which 38 determination shall be final and binding (except as otherwise required under applicable law). None of the Company, Davy, the Dealer Manager, the Receiving Agent, the ADS Depositary, the Tender Agent, the Information Agent or any other person is or will be obliged to give notice of any defects or irregularities in any notice of withdrawal, and none of them will incur any liability for failure to give any such notice. If not accepted for payment as provided in this Circular prior to midnight (New York City time) on 3 May 2013, you may withdraw tendered Ordinary Shares at any time after midnight (New York City time) on 3 May 2013. Ordinary Shares held in uncertificated form (that is, in CREST) If your Ordinary Shares are in uncertificated form, to tender such shares you should take (or procure the taking of) the action set out below to transfer (by means of a TTE Instruction) the number of Ordinary Shares which you wish to tender under the Tender Offer to the appropriate escrow account, specifying Computershare (in its capacity as a CREST Participant under the relevant CREST Participant ID(s) and CREST Member Account ID(s) referred to below) as the Escrow Agent, as soon as possible and in any event so that the TTE instruction settles by no later than 8.00 a.m. (Irish time) on 18 April 2013. Please note that settlement cannot take place on weekends or bank holidays (or other times at which the CREST system is non-operational) and you should therefore ensure you time the input of any TTE Instructions accordingly. The input and settlement of a TTE Instruction in accordance with this paragraph 3.3 (which has not been validly withdrawn) shall constitute an offer to sell the number of Ordinary Shares at the price indicated on the terms of the Tender Offer, by transferring such shares to the relevant escrow account as detailed in sub-paragraph 3.3.1(v) below (an “Electronic Tender”). If you are a CREST Sponsored Member, you should refer to your CREST Sponsor before taking any action. Your CREST Sponsor will be able to confirm details of your CREST Participant ID and the CREST Member Account ID under which your Ordinary Shares are held. In addition, only your CREST Sponsor will be able to send the TTE Instruction to Euroclear in relation to the Ordinary Shares which you wish to tender. After settlement of a TTE Instruction, you will not be able to access in CREST for any transaction or charging purposes the Ordinary Shares the subject of such TTE Instruction, notwithstanding that they will be held by the Escrow Agent as your agent until Completion or lapsing of the Tender Offer. If the Tender Offer becomes unconditional by 8.00 a.m. (Irish time) on 18 April 2013, the Escrow Agent will transfer the successfully tendered Ordinary Shares to itself as the agent of Davy, returning any Ordinary Shares not successful in the Tender Offer to you. You are recommended to refer to the CREST Manual published by Euroclear for further information on the CREST procedures outlined below. You should note that Euroclear does not make available special procedures for any particular corporate actions. Normal system timings and limitations will therefore apply in connection with a TTE Instruction and its settlement. You should therefore ensure that all necessary action is taken by you (or your CREST Sponsor) to enable a TTE instruction relating to your Ordinary Shares to settle prior to 8.00 a.m. (Irish time) on 18 April 2013. In connection with this, you are referred in particular to those sections of the CREST Manual concerning practical limitations of the CREST system and timings. Electronic Tenders To tender Ordinary Shares in uncertificated form you should send (or if you are a CREST Sponsored Member, procure your Sponsor sends) to Euroclear a TTE Instruction in relation to such Ordinary Shares. 39 A TTE Instruction to Euroclear must be properly authenticated in accordance with Euroclear’s specifications for transfers to escrow and must contain the following additional details: (i) the number of Ordinary Shares in respect of which you wish to tender and be transferred to an escrow account; (ii) your CREST Member Account ID; (iii) your CREST Participant ID; (iv) the CREST Participant ID of the Escrow Agent, Computershare, in its capacity as a CREST receiving agent. For the purposes of the Tender Offer, the CREST Participant ID is dependent upon the price you wish to tender at, as set out in sub-paragraph (v) below; (v) the CREST Member Account ID of the Escrow Agent, Computershare. For the purposes of the Tender Offer this will be dependent on the price you wish to tender at, as set out below in this sub-paragraph (v).The following sets out the different escrow accounts by price range and the relevant CREST Participant ID and CREST Member Account ID for each: Tender at Price (US$) Participant ID Member account ID Strike Price
